Name: Commission Implementing Regulation (EU) 2017/2015 of 9 November 2017 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 September 2017 until 30 December 2017 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: management;  information and information processing;  civil law;  insurance;  trade policy
 Date Published: nan

 14.11.2017 EN Official Journal of the European Union L 296/1 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2015 of 9 November 2017 laying down technical information for the calculation of technical provisions and basic own funds for reporting with reference dates from 30 September 2017 until 30 December 2017 in accordance with Directive 2009/138/EC of the European Parliament and of the Council on the taking-up and pursuit of the business of Insurance and Reinsurance (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/138/EC of the European Parliament and of the Council of 25 November 2009 on the taking-up and pursuit of the business of Insurance and Reinsurance (Solvency II) (1), and in particular the third subparagraph of Article 77e(2) thereof, Whereas: (1) In order to ensure uniform conditions for the calculation of technical provisions and basic own funds by insurance and reinsurance undertakings for the purposes of Directive 2009/138/EC, technical information on relevant risk-free interest rate term structures, fundamental spreads for the calculation of the matching adjustment and volatility adjustments should be laid down for every reference date. (2) Insurance and reinsurance undertakings should use the technical information, which is based on market data related to the end of the last month preceding the first reporting reference date to which this Regulation applies. On 6 October 2017, the European Insurance and Occupational Pensions Authority provided the Commission with the technical information related to end of September 2017 market data. That information was published on 6 October 2017 in accordance with Article 77e(1) of Directive 2009/138/EC. (3) Given the need for the immediate availability of the technical information, it is important that this Regulation enters into force as a matter of urgency. (4) For prudential reasons it is necessary that insurance and reinsurance undertakings use the same technical information for calculating technical provisions and basic own funds irrespective of the date on which they report to their competent authorities. This Regulation should therefore apply from the first reporting reference date to which this Regulation applies. (5) To provide legal certainty as soon as possible, it is duly justified on imperative grounds of urgency related to the availability of the relevant risk-free interest rate term structure that measures provided for in this Regulation be adopted in accordance with Article 8, in conjunction with Article 4, of Regulation (EU) No 182/2011 of the European Parliament and of the Council (2), HAS ADOPTED THIS REGULATION: Article 1 1. Insurance and reinsurance undertakings shall use the technical information referred to in paragraph 2 when calculating technical provisions and basic own funds for reporting with reference dates from 30 September until 30 December 2017. 2. For each relevant currency, the technical information used to calculate the best estimate in accordance with Article 77 of Directive 2009/138/EC, the matching adjustment in accordance with Article 77c of that Directive and the volatility adjustment in accordance with Article 77d of that Directive shall be the following: (a) the relevant risk-free rate term structures set out in Annex I; (b) the fundamental spreads for the calculation of the matching adjustment set out in Annex II; (c) for each relevant national insurance market, the volatility adjustments set out in Annex III. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 30 September 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 335, 17.12.2009, p. 1. (2) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). ANNEX I Relevant risk-free interest rate term structures to calculate the best estimate, without any matching adjustment or volatility adjustment Term to maturity (in years) Euro Czech koruna Danish krone Forint Krona Kuna 1  0,356 % 0,664 %  0,366 %  0,077 %  0,502 % 0,391 % 2  0,266 % 0,911 %  0,276 % 0,301 %  0,285 % 0,647 % 3  0,140 % 1,066 %  0,150 % 0,436 %  0,065 % 0,936 % 4 0,004 % 1,178 %  0,006 % 0,872 % 0,153 % 1,249 % 5 0,157 % 1,266 % 0,147 % 1,135 % 0,359 % 1,579 % 6 0,294 % 1,327 % 0,284 % 1,604 % 0,567 % 1,884 % 7 0,436 % 1,389 % 0,426 % 1,962 % 0,754 % 2,141 % 8 0,573 % 1,430 % 0,563 % 2,228 % 0,918 % 2,338 % 9 0,706 % 1,478 % 0,696 % 2,435 % 1,070 % 2,478 % 10 0,828 % 1,534 % 0,817 % 2,601 % 1,197 % 2,591 % 11 0,936 % 1,562 % 0,926 % 2,774 % 1,354 % 2,688 % 12 1,033 % 1,575 % 1,023 % 2,951 % 1,526 % 2,772 % 13 1,121 % 1,589 % 1,111 % 3,122 % 1,695 % 2,847 % 14 1,197 % 1,609 % 1,187 % 3,280 % 1,853 % 2,913 % 15 1,259 % 1,641 % 1,248 % 3,419 % 1,997 % 2,973 % 16 1,305 % 1,683 % 1,295 % 3,535 % 2,127 % 3,027 % 17 1,344 % 1,734 % 1,333 % 3,632 % 2,244 % 3,077 % 18 1,380 % 1,790 % 1,370 % 3,713 % 2,350 % 3,122 % 19 1,419 % 1,850 % 1,409 % 3,781 % 2,445 % 3,164 % 20 1,463 % 1,910 % 1,453 % 3,839 % 2,532 % 3,203 % 21 1,514 % 1,971 % 1,504 % 3,888 % 2,610 % 3,239 % 22 1,570 % 2,032 % 1,560 % 3,929 % 2,681 % 3,272 % 23 1,630 % 2,092 % 1,620 % 3,964 % 2,747 % 3,304 % 24 1,690 % 2,151 % 1,681 % 3,995 % 2,807 % 3,333 % 25 1,752 % 2,208 % 1,743 % 4,021 % 2,862 % 3,361 % 26 1,813 % 2,263 % 1,804 % 4,043 % 2,913 % 3,387 % 27 1,874 % 2,316 % 1,865 % 4,062 % 2,961 % 3,412 % 28 1,934 % 2,368 % 1,925 % 4,079 % 3,005 % 3,435 % 29 1,992 % 2,417 % 1,983 % 4,093 % 3,046 % 3,457 % 30 2,048 % 2,465 % 2,040 % 4,105 % 3,084 % 3,478 % 31 2,103 % 2,511 % 2,095 % 4,116 % 3,120 % 3,498 % 32 2,156 % 2,555 % 2,149 % 4,125 % 3,153 % 3,516 % 33 2,208 % 2,597 % 2,200 % 4,133 % 3,185 % 3,534 % 34 2,257 % 2,638 % 2,250 % 4,140 % 3,215 % 3,551 % 35 2,305 % 2,677 % 2,298 % 4,147 % 3,243 % 3,568 % 36 2,351 % 2,714 % 2,344 % 4,152 % 3,269 % 3,583 % 37 2,395 % 2,750 % 2,388 % 4,157 % 3,294 % 3,598 % 38 2,437 % 2,784 % 2,431 % 4,161 % 3,318 % 3,612 % 39 2,478 % 2,817 % 2,472 % 4,165 % 3,340 % 3,626 % 40 2,518 % 2,849 % 2,511 % 4,168 % 3,362 % 3,639 % 41 2,555 % 2,879 % 2,549 % 4,171 % 3,382 % 3,651 % 42 2,592 % 2,908 % 2,586 % 4,173 % 3,402 % 3,663 % 43 2,627 % 2,937 % 2,621 % 4,175 % 3,420 % 3,675 % 44 2,660 % 2,964 % 2,654 % 4,177 % 3,438 % 3,686 % 45 2,693 % 2,990 % 2,687 % 4,179 % 3,455 % 3,696 % 46 2,724 % 3,015 % 2,718 % 4,180 % 3,471 % 3,707 % 47 2,754 % 3,039 % 2,748 % 4,182 % 3,486 % 3,716 % 48 2,783 % 3,062 % 2,777 % 4,183 % 3,501 % 3,726 % 49 2,811 % 3,084 % 2,805 % 4,184 % 3,515 % 3,735 % 50 2,837 % 3,106 % 2,832 % 4,185 % 3,529 % 3,744 % 51 2,863 % 3,126 % 2,858 % 4,186 % 3,542 % 3,752 % 52 2,888 % 3,146 % 2,883 % 4,187 % 3,555 % 3,761 % 53 2,912 % 3,166 % 2,907 % 4,187 % 3,567 % 3,768 % 54 2,936 % 3,184 % 2,931 % 4,188 % 3,579 % 3,776 % 55 2,958 % 3,202 % 2,953 % 4,188 % 3,590 % 3,784 % 56 2,980 % 3,220 % 2,975 % 4,189 % 3,601 % 3,791 % 57 3,001 % 3,237 % 2,996 % 4,189 % 3,611 % 3,798 % 58 3,021 % 3,253 % 3,017 % 4,190 % 3,621 % 3,804 % 59 3,041 % 3,269 % 3,036 % 4,190 % 3,631 % 3,811 % 60 3,060 % 3,284 % 3,055 % 4,191 % 3,640 % 3,817 % 61 3,078 % 3,299 % 3,074 % 4,191 % 3,650 % 3,823 % 62 3,096 % 3,313 % 3,092 % 4,191 % 3,658 % 3,829 % 63 3,113 % 3,327 % 3,109 % 4,191 % 3,667 % 3,835 % 64 3,130 % 3,341 % 3,126 % 4,192 % 3,675 % 3,840 % 65 3,147 % 3,354 % 3,142 % 4,192 % 3,683 % 3,846 % 66 3,162 % 3,366 % 3,158 % 4,192 % 3,691 % 3,851 % 67 3,178 % 3,379 % 3,174 % 4,192 % 3,699 % 3,856 % 68 3,193 % 3,391 % 3,189 % 4,193 % 3,706 % 3,861 % 69 3,207 % 3,402 % 3,203 % 4,193 % 3,713 % 3,866 % 70 3,221 % 3,414 % 3,217 % 4,193 % 3,720 % 3,871 % 71 3,235 % 3,425 % 3,231 % 4,193 % 3,727 % 3,875 % 72 3,248 % 3,435 % 3,244 % 4,193 % 3,734 % 3,880 % 73 3,261 % 3,446 % 3,257 % 4,193 % 3,740 % 3,884 % 74 3,274 % 3,456 % 3,270 % 4,193 % 3,746 % 3,888 % 75 3,286 % 3,466 % 3,282 % 4,194 % 3,752 % 3,892 % 76 3,298 % 3,475 % 3,294 % 4,194 % 3,758 % 3,896 % 77 3,310 % 3,485 % 3,306 % 4,194 % 3,764 % 3,900 % 78 3,321 % 3,494 % 3,318 % 4,194 % 3,769 % 3,904 % 79 3,332 % 3,503 % 3,329 % 4,194 % 3,775 % 3,908 % 80 3,343 % 3,511 % 3,339 % 4,194 % 3,780 % 3,911 % 81 3,353 % 3,520 % 3,350 % 4,194 % 3,785 % 3,915 % 82 3,364 % 3,528 % 3,360 % 4,194 % 3,790 % 3,918 % 83 3,374 % 3,536 % 3,370 % 4,194 % 3,795 % 3,922 % 84 3,383 % 3,544 % 3,380 % 4,194 % 3,800 % 3,925 % 85 3,393 % 3,552 % 3,390 % 4,194 % 3,805 % 3,928 % 86 3,402 % 3,559 % 3,399 % 4,194 % 3,809 % 3,931 % 87 3,411 % 3,566 % 3,408 % 4,195 % 3,814 % 3,934 % 88 3,420 % 3,574 % 3,417 % 4,195 % 3,818 % 3,937 % 89 3,429 % 3,581 % 3,426 % 4,195 % 3,822 % 3,940 % 90 3,438 % 3,587 % 3,435 % 4,195 % 3,827 % 3,943 % 91 3,446 % 3,594 % 3,443 % 4,195 % 3,831 % 3,946 % 92 3,454 % 3,601 % 3,451 % 4,195 % 3,835 % 3,949 % 93 3,462 % 3,607 % 3,459 % 4,195 % 3,839 % 3,952 % 94 3,470 % 3,613 % 3,467 % 4,195 % 3,843 % 3,954 % 95 3,478 % 3,620 % 3,475 % 4,195 % 3,846 % 3,957 % 96 3,485 % 3,626 % 3,482 % 4,195 % 3,850 % 3,959 % 97 3,492 % 3,632 % 3,490 % 4,195 % 3,854 % 3,962 % 98 3,500 % 3,637 % 3,497 % 4,195 % 3,857 % 3,964 % 99 3,507 % 3,643 % 3,504 % 4,195 % 3,861 % 3,967 % 100 3,514 % 3,649 % 3,511 % 4,195 % 3,864 % 3,969 % 101 3,520 % 3,654 % 3,518 % 4,195 % 3,867 % 3,971 % 102 3,527 % 3,659 % 3,524 % 4,195 % 3,871 % 3,973 % 103 3,534 % 3,665 % 3,531 % 4,195 % 3,874 % 3,976 % 104 3,540 % 3,670 % 3,537 % 4,196 % 3,877 % 3,978 % 105 3,546 % 3,675 % 3,544 % 4,196 % 3,880 % 3,980 % 106 3,552 % 3,680 % 3,550 % 4,196 % 3,883 % 3,982 % 107 3,558 % 3,685 % 3,556 % 4,196 % 3,886 % 3,984 % 108 3,564 % 3,689 % 3,562 % 4,196 % 3,889 % 3,986 % 109 3,570 % 3,694 % 3,568 % 4,196 % 3,892 % 3,988 % 110 3,576 % 3,699 % 3,573 % 4,196 % 3,894 % 3,990 % 111 3,581 % 3,703 % 3,579 % 4,196 % 3,897 % 3,992 % 112 3,587 % 3,707 % 3,585 % 4,196 % 3,900 % 3,994 % 113 3,592 % 3,712 % 3,590 % 4,196 % 3,903 % 3,995 % 114 3,598 % 3,716 % 3,595 % 4,196 % 3,905 % 3,997 % 115 3,603 % 3,720 % 3,601 % 4,196 % 3,908 % 3,999 % 116 3,608 % 3,724 % 3,606 % 4,196 % 3,910 % 4,001 % 117 3,613 % 3,728 % 3,611 % 4,196 % 3,913 % 4,002 % 118 3,618 % 3,732 % 3,616 % 4,196 % 3,915 % 4,004 % 119 3,623 % 3,736 % 3,621 % 4,196 % 3,918 % 4,006 % 120 3,628 % 3,740 % 3,625 % 4,196 % 3,920 % 4,007 % 121 3,632 % 3,744 % 3,630 % 4,196 % 3,922 % 4,009 % 122 3,637 % 3,748 % 3,635 % 4,196 % 3,924 % 4,010 % 123 3,642 % 3,751 % 3,639 % 4,196 % 3,927 % 4,012 % 124 3,646 % 3,755 % 3,644 % 4,196 % 3,929 % 4,014 % 125 3,650 % 3,759 % 3,648 % 4,196 % 3,931 % 4,015 % 126 3,655 % 3,762 % 3,653 % 4,196 % 3,933 % 4,016 % 127 3,659 % 3,766 % 3,657 % 4,196 % 3,935 % 4,018 % 128 3,663 % 3,769 % 3,661 % 4,196 % 3,937 % 4,019 % 129 3,667 % 3,772 % 3,665 % 4,196 % 3,939 % 4,021 % 130 3,672 % 3,776 % 3,670 % 4,196 % 3,941 % 4,022 % 131 3,676 % 3,779 % 3,674 % 4,196 % 3,943 % 4,023 % 132 3,680 % 3,782 % 3,678 % 4,196 % 3,945 % 4,025 % 133 3,683 % 3,785 % 3,681 % 4,196 % 3,947 % 4,026 % 134 3,687 % 3,788 % 3,685 % 4,197 % 3,949 % 4,027 % 135 3,691 % 3,791 % 3,689 % 4,197 % 3,951 % 4,029 % 136 3,695 % 3,794 % 3,693 % 4,197 % 3,953 % 4,030 % 137 3,699 % 3,797 % 3,697 % 4,197 % 3,955 % 4,031 % 138 3,702 % 3,800 % 3,700 % 4,197 % 3,956 % 4,032 % 139 3,706 % 3,803 % 3,704 % 4,197 % 3,958 % 4,034 % 140 3,709 % 3,806 % 3,707 % 4,197 % 3,960 % 4,035 % 141 3,713 % 3,809 % 3,711 % 4,197 % 3,962 % 4,036 % 142 3,716 % 3,811 % 3,714 % 4,197 % 3,963 % 4,037 % 143 3,720 % 3,814 % 3,718 % 4,197 % 3,965 % 4,038 % 144 3,723 % 3,817 % 3,721 % 4,197 % 3,967 % 4,039 % 145 3,726 % 3,819 % 3,724 % 4,197 % 3,968 % 4,040 % 146 3,729 % 3,822 % 3,728 % 4,197 % 3,970 % 4,042 % 147 3,733 % 3,825 % 3,731 % 4,197 % 3,971 % 4,043 % 148 3,736 % 3,827 % 3,734 % 4,197 % 3,973 % 4,044 % 149 3,739 % 3,830 % 3,737 % 4,197 % 3,974 % 4,045 % 150 3,742 % 3,832 % 3,740 % 4,197 % 3,976 % 4,046 % Term to maturity (in years) Lev Pound sterling Romanian leu Zloty KrÃ ³na Norwegian krone 1  0,406 % 0,512 % 1,441 % 1,342 % 4,412 % 0,780 % 2  0,316 % 0,678 % 1,845 % 1,616 % 4,680 % 0,981 % 3  0,190 % 0,798 % 2,230 % 2,012 % 5,000 % 1,122 % 4  0,046 % 0,890 % 2,609 % 2,341 % 5,063 % 1,265 % 5 0,107 % 0,976 % 2,974 % 2,617 % 5,023 % 1,398 % 6 0,244 % 1,054 % 3,305 % 2,810 % 5,000 % 1,522 % 7 0,385 % 1,124 % 3,581 % 2,965 % 5,028 % 1,631 % 8 0,523 % 1,191 % 3,799 % 3,088 % 5,070 % 1,726 % 9 0,655 % 1,253 % 3,996 % 3,207 % 5,097 % 1,810 % 10 0,776 % 1,310 % 4,158 % 3,252 % 5,110 % 1,879 % 11 0,885 % 1,361 % 4,283 % 3,280 % 5,113 % 1,949 % 12 0,982 % 1,405 % 4,378 % 3,308 % 5,109 % 2,020 % 13 1,070 % 1,432 % 4,450 % 3,335 % 5,100 % 2,092 % 14 1,146 % 1,465 % 4,505 % 3,361 % 5,088 % 2,163 % 15 1,207 % 1,502 % 4,546 % 3,387 % 5,074 % 2,231 % 16 1,253 % 1,512 % 4,578 % 3,411 % 5,057 % 2,298 % 17 1,291 % 1,527 % 4,601 % 3,435 % 5,040 % 2,362 % 18 1,328 % 1,539 % 4,618 % 3,458 % 5,022 % 2,423 % 19 1,366 % 1,548 % 4,629 % 3,480 % 5,003 % 2,482 % 20 1,411 % 1,565 % 4,637 % 3,501 % 4,985 % 2,538 % 21 1,463 % 1,575 % 4,641 % 3,521 % 4,966 % 2,591 % 22 1,520 % 1,576 % 4,643 % 3,541 % 4,948 % 2,642 % 23 1,580 % 1,573 % 4,643 % 3,559 % 4,930 % 2,691 % 24 1,642 % 1,569 % 4,641 % 3,577 % 4,912 % 2,737 % 25 1,704 % 1,565 % 4,638 % 3,594 % 4,894 % 2,781 % 26 1,767 % 1,562 % 4,633 % 3,611 % 4,877 % 2,823 % 27 1,829 % 1,561 % 4,628 % 3,626 % 4,860 % 2,864 % 28 1,890 % 1,558 % 4,623 % 3,641 % 4,844 % 2,902 % 29 1,949 % 1,554 % 4,616 % 3,656 % 4,829 % 2,938 % 30 2,007 % 1,547 % 4,610 % 3,670 % 4,814 % 2,973 % 31 2,063 % 1,538 % 4,603 % 3,683 % 4,799 % 3,006 % 32 2,117 % 1,527 % 4,596 % 3,696 % 4,785 % 3,038 % 33 2,169 % 1,516 % 4,589 % 3,708 % 4,771 % 3,068 % 34 2,220 % 1,505 % 4,582 % 3,720 % 4,758 % 3,097 % 35 2,268 % 1,496 % 4,575 % 3,731 % 4,745 % 3,125 % 36 2,315 % 1,488 % 4,568 % 3,742 % 4,733 % 3,151 % 37 2,360 % 1,482 % 4,561 % 3,752 % 4,721 % 3,177 % 38 2,404 % 1,475 % 4,554 % 3,762 % 4,709 % 3,201 % 39 2,445 % 1,468 % 4,547 % 3,772 % 4,698 % 3,224 % 40 2,485 % 1,460 % 4,541 % 3,781 % 4,687 % 3,246 % 41 2,524 % 1,450 % 4,534 % 3,790 % 4,677 % 3,268 % 42 2,561 % 1,439 % 4,528 % 3,799 % 4,667 % 3,288 % 43 2,597 % 1,428 % 4,521 % 3,807 % 4,657 % 3,308 % 44 2,631 % 1,417 % 4,515 % 3,815 % 4,648 % 3,327 % 45 2,664 % 1,406 % 4,509 % 3,823 % 4,639 % 3,345 % 46 2,696 % 1,396 % 4,504 % 3,830 % 4,630 % 3,363 % 47 2,726 % 1,389 % 4,498 % 3,837 % 4,622 % 3,380 % 48 2,756 % 1,385 % 4,493 % 3,844 % 4,614 % 3,396 % 49 2,784 % 1,387 % 4,487 % 3,851 % 4,606 % 3,412 % 50 2,811 % 1,394 % 4,482 % 3,857 % 4,598 % 3,427 % 51 2,838 % 1,407 % 4,477 % 3,864 % 4,591 % 3,442 % 52 2,863 % 1,425 % 4,472 % 3,870 % 4,584 % 3,456 % 53 2,888 % 1,447 % 4,468 % 3,876 % 4,577 % 3,469 % 54 2,911 % 1,473 % 4,463 % 3,881 % 4,570 % 3,482 % 55 2,934 % 1,501 % 4,459 % 3,887 % 4,564 % 3,495 % 56 2,957 % 1,530 % 4,454 % 3,892 % 4,558 % 3,507 % 57 2,978 % 1,561 % 4,450 % 3,897 % 4,552 % 3,519 % 58 2,999 % 1,593 % 4,446 % 3,902 % 4,546 % 3,531 % 59 3,019 % 1,625 % 4,442 % 3,907 % 4,540 % 3,542 % 60 3,038 % 1,658 % 4,438 % 3,912 % 4,535 % 3,553 % 61 3,057 % 1,691 % 4,434 % 3,916 % 4,529 % 3,563 % 62 3,075 % 1,723 % 4,431 % 3,921 % 4,524 % 3,573 % 63 3,093 % 1,756 % 4,427 % 3,925 % 4,519 % 3,583 % 64 3,110 % 1,789 % 4,424 % 3,929 % 4,514 % 3,592 % 65 3,126 % 1,821 % 4,420 % 3,933 % 4,510 % 3,602 % 66 3,142 % 1,852 % 4,417 % 3,937 % 4,505 % 3,611 % 67 3,158 % 1,884 % 4,414 % 3,941 % 4,500 % 3,619 % 68 3,173 % 1,914 % 4,411 % 3,945 % 4,496 % 3,628 % 69 3,188 % 1,945 % 4,408 % 3,948 % 4,492 % 3,636 % 70 3,202 % 1,974 % 4,405 % 3,952 % 4,488 % 3,644 % 71 3,216 % 2,004 % 4,402 % 3,955 % 4,484 % 3,652 % 72 3,230 % 2,032 % 4,399 % 3,959 % 4,480 % 3,659 % 73 3,243 % 2,060 % 4,397 % 3,962 % 4,476 % 3,666 % 74 3,256 % 2,087 % 4,394 % 3,965 % 4,472 % 3,674 % 75 3,268 % 2,114 % 4,392 % 3,968 % 4,469 % 3,681 % 76 3,281 % 2,141 % 4,389 % 3,971 % 4,465 % 3,687 % 77 3,293 % 2,166 % 4,387 % 3,974 % 4,462 % 3,694 % 78 3,304 % 2,191 % 4,384 % 3,977 % 4,459 % 3,700 % 79 3,315 % 2,216 % 4,382 % 3,980 % 4,455 % 3,707 % 80 3,326 % 2,240 % 4,380 % 3,983 % 4,452 % 3,713 % 81 3,337 % 2,264 % 4,377 % 3,985 % 4,449 % 3,719 % 82 3,348 % 2,287 % 4,375 % 3,988 % 4,446 % 3,725 % 83 3,358 % 2,309 % 4,373 % 3,990 % 4,443 % 3,730 % 84 3,368 % 2,331 % 4,371 % 3,993 % 4,440 % 3,736 % 85 3,378 % 2,353 % 4,369 % 3,995 % 4,437 % 3,741 % 86 3,387 % 2,374 % 4,367 % 3,998 % 4,435 % 3,747 % 87 3,396 % 2,394 % 4,365 % 4,000 % 4,432 % 3,752 % 88 3,405 % 2,415 % 4,363 % 4,002 % 4,429 % 3,757 % 89 3,414 % 2,434 % 4,362 % 4,004 % 4,427 % 3,762 % 90 3,423 % 2,454 % 4,360 % 4,006 % 4,424 % 3,767 % 91 3,432 % 2,473 % 4,358 % 4,009 % 4,422 % 3,772 % 92 3,440 % 2,491 % 4,356 % 4,011 % 4,419 % 3,776 % 93 3,448 % 2,509 % 4,355 % 4,013 % 4,417 % 3,781 % 94 3,456 % 2,527 % 4,353 % 4,015 % 4,415 % 3,785 % 95 3,464 % 2,544 % 4,351 % 4,017 % 4,412 % 3,790 % 96 3,471 % 2,562 % 4,350 % 4,019 % 4,410 % 3,794 % 97 3,479 % 2,578 % 4,348 % 4,020 % 4,408 % 3,798 % 98 3,486 % 2,595 % 4,347 % 4,022 % 4,406 % 3,802 % 99 3,493 % 2,611 % 4,345 % 4,024 % 4,404 % 3,806 % 100 3,500 % 2,626 % 4,344 % 4,026 % 4,402 % 3,810 % 101 3,507 % 2,642 % 4,342 % 4,027 % 4,400 % 3,814 % 102 3,514 % 2,657 % 4,341 % 4,029 % 4,398 % 3,818 % 103 3,521 % 2,672 % 4,340 % 4,031 % 4,396 % 3,821 % 104 3,527 % 2,686 % 4,338 % 4,032 % 4,394 % 3,825 % 105 3,534 % 2,701 % 4,337 % 4,034 % 4,392 % 3,829 % 106 3,540 % 2,715 % 4,336 % 4,036 % 4,390 % 3,832 % 107 3,546 % 2,728 % 4,334 % 4,037 % 4,389 % 3,835 % 108 3,552 % 2,742 % 4,333 % 4,039 % 4,387 % 3,839 % 109 3,558 % 2,755 % 4,332 % 4,040 % 4,385 % 3,842 % 110 3,564 % 2,768 % 4,331 % 4,042 % 4,383 % 3,845 % 111 3,570 % 2,781 % 4,330 % 4,043 % 4,382 % 3,849 % 112 3,575 % 2,794 % 4,328 % 4,044 % 4,380 % 3,852 % 113 3,581 % 2,806 % 4,327 % 4,046 % 4,379 % 3,855 % 114 3,586 % 2,818 % 4,326 % 4,047 % 4,377 % 3,858 % 115 3,591 % 2,830 % 4,325 % 4,048 % 4,375 % 3,861 % 116 3,597 % 2,842 % 4,324 % 4,050 % 4,374 % 3,864 % 117 3,602 % 2,853 % 4,323 % 4,051 % 4,372 % 3,867 % 118 3,607 % 2,865 % 4,322 % 4,052 % 4,371 % 3,869 % 119 3,612 % 2,876 % 4,321 % 4,054 % 4,370 % 3,872 % 120 3,617 % 2,887 % 4,320 % 4,055 % 4,368 % 3,875 % 121 3,622 % 2,898 % 4,319 % 4,056 % 4,367 % 3,878 % 122 3,626 % 2,908 % 4,318 % 4,057 % 4,365 % 3,880 % 123 3,631 % 2,919 % 4,317 % 4,058 % 4,364 % 3,883 % 124 3,635 % 2,929 % 4,316 % 4,059 % 4,363 % 3,885 % 125 3,640 % 2,939 % 4,315 % 4,061 % 4,361 % 3,888 % 126 3,644 % 2,949 % 4,314 % 4,062 % 4,360 % 3,890 % 127 3,649 % 2,959 % 4,313 % 4,063 % 4,359 % 3,893 % 128 3,653 % 2,968 % 4,312 % 4,064 % 4,358 % 3,895 % 129 3,657 % 2,978 % 4,311 % 4,065 % 4,356 % 3,898 % 130 3,661 % 2,987 % 4,311 % 4,066 % 4,355 % 3,900 % 131 3,666 % 2,996 % 4,310 % 4,067 % 4,354 % 3,902 % 132 3,670 % 3,006 % 4,309 % 4,068 % 4,353 % 3,904 % 133 3,674 % 3,014 % 4,308 % 4,069 % 4,352 % 3,907 % 134 3,678 % 3,023 % 4,307 % 4,070 % 4,351 % 3,909 % 135 3,681 % 3,032 % 4,307 % 4,071 % 4,349 % 3,911 % 136 3,685 % 3,040 % 4,306 % 4,072 % 4,348 % 3,913 % 137 3,689 % 3,049 % 4,305 % 4,073 % 4,347 % 3,915 % 138 3,693 % 3,057 % 4,304 % 4,074 % 4,346 % 3,917 % 139 3,696 % 3,065 % 4,303 % 4,075 % 4,345 % 3,919 % 140 3,700 % 3,073 % 4,303 % 4,075 % 4,344 % 3,921 % 141 3,703 % 3,081 % 4,302 % 4,076 % 4,343 % 3,923 % 142 3,707 % 3,089 % 4,301 % 4,077 % 4,342 % 3,925 % 143 3,710 % 3,097 % 4,301 % 4,078 % 4,341 % 3,927 % 144 3,714 % 3,105 % 4,300 % 4,079 % 4,340 % 3,929 % 145 3,717 % 3,112 % 4,299 % 4,080 % 4,339 % 3,931 % 146 3,720 % 3,119 % 4,299 % 4,081 % 4,338 % 3,933 % 147 3,724 % 3,127 % 4,298 % 4,081 % 4,337 % 3,935 % 148 3,727 % 3,134 % 4,297 % 4,082 % 4,336 % 3,936 % 149 3,730 % 3,141 % 4,297 % 4,083 % 4,335 % 3,938 % 150 3,733 % 3,148 % 4,296 % 4,084 % 4,334 % 3,940 % Term to maturity (in years) Swiss franc Australian dollar Baht Canadian dollar Chilean peso Colombian peso 1  0,728 % 1,795 % 1,133 % 1,508 % 2,347 % 4,550 % 2  0,635 % 1,983 % 1,306 % 1,672 % 2,601 % 4,863 % 3  0,519 % 2,138 % 1,448 % 1,776 % 2,934 % 5,236 % 4  0,409 % 2,246 % 1,597 % 1,852 % 3,166 % 5,451 % 5  0,296 % 2,381 % 1,743 % 1,913 % 3,380 % 5,614 % 6  0,181 % 2,477 % 1,861 % 1,965 % 3,568 % 5,765 % 7  0,070 % 2,586 % 1,958 % 2,018 % 3,732 % 5,889 % 8 0,028 % 2,668 % 2,043 % 2,072 % 3,879 % 6,043 % 9 0,123 % 2,742 % 2,117 % 2,125 % 4,005 % 6,157 % 10 0,209 % 2,813 % 2,184 % 2,188 % 4,109 % 6,196 % 11 0,272 % 2,878 % 2,243 % 2,236 % 4,189 % 6,203 % 12 0,347 % 2,937 % 2,293 % 2,278 % 4,251 % 6,194 % 13 0,390 % 2,989 % 2,337 % 2,322 % 4,299 % 6,172 % 14 0,430 % 3,034 % 2,376 % 2,368 % 4,336 % 6,143 % 15 0,490 % 3,071 % 2,416 % 2,411 % 4,365 % 6,108 % 16 0,536 % 3,099 % 2,459 % 2,451 % 4,387 % 6,069 % 17 0,566 % 3,122 % 2,504 % 2,486 % 4,404 % 6,027 % 18 0,586 % 3,141 % 2,549 % 2,512 % 4,417 % 5,984 % 19 0,599 % 3,158 % 2,594 % 2,529 % 4,427 % 5,940 % 20 0,609 % 3,175 % 2,639 % 2,536 % 4,435 % 5,895 % 21 0,619 % 3,192 % 2,683 % 2,533 % 4,440 % 5,851 % 22 0,631 % 3,207 % 2,726 % 2,523 % 4,443 % 5,808 % 23 0,646 % 3,220 % 2,768 % 2,510 % 4,445 % 5,765 % 24 0,667 % 3,229 % 2,808 % 2,496 % 4,446 % 5,723 % 25 0,694 % 3,234 % 2,847 % 2,484 % 4,446 % 5,682 % 26 0,728 % 3,234 % 2,885 % 2,474 % 4,445 % 5,643 % 27 0,767 % 3,232 % 2,921 % 2,467 % 4,443 % 5,604 % 28 0,810 % 3,229 % 2,956 % 2,465 % 4,441 % 5,567 % 29 0,855 % 3,227 % 2,989 % 2,467 % 4,439 % 5,531 % 30 0,901 % 3,228 % 3,021 % 2,475 % 4,436 % 5,497 % 31 0,949 % 3,231 % 3,052 % 2,488 % 4,433 % 5,463 % 32 0,996 % 3,238 % 3,082 % 2,505 % 4,430 % 5,431 % 33 1,043 % 3,246 % 3,110 % 2,526 % 4,426 % 5,400 % 34 1,090 % 3,256 % 3,137 % 2,549 % 4,423 % 5,370 % 35 1,136 % 3,268 % 3,163 % 2,573 % 4,420 % 5,342 % 36 1,181 % 3,280 % 3,189 % 2,599 % 4,416 % 5,314 % 37 1,225 % 3,294 % 3,213 % 2,626 % 4,412 % 5,288 % 38 1,268 % 3,307 % 3,236 % 2,653 % 4,409 % 5,262 % 39 1,310 % 3,321 % 3,258 % 2,680 % 4,405 % 5,238 % 40 1,351 % 3,336 % 3,279 % 2,707 % 4,402 % 5,214 % 41 1,390 % 3,350 % 3,300 % 2,735 % 4,398 % 5,192 % 42 1,428 % 3,364 % 3,319 % 2,761 % 4,395 % 5,170 % 43 1,465 % 3,379 % 3,338 % 2,788 % 4,391 % 5,149 % 44 1,500 % 3,393 % 3,357 % 2,814 % 4,388 % 5,129 % 45 1,535 % 3,407 % 3,374 % 2,840 % 4,385 % 5,109 % 46 1,568 % 3,421 % 3,391 % 2,865 % 4,382 % 5,091 % 47 1,601 % 3,434 % 3,407 % 2,889 % 4,379 % 5,072 % 48 1,632 % 3,448 % 3,423 % 2,913 % 4,375 % 5,055 % 49 1,662 % 3,461 % 3,438 % 2,936 % 4,372 % 5,038 % 50 1,691 % 3,473 % 3,453 % 2,959 % 4,370 % 5,022 % 51 1,719 % 3,486 % 3,467 % 2,981 % 4,367 % 5,007 % 52 1,746 % 3,498 % 3,480 % 3,003 % 4,364 % 4,992 % 53 1,773 % 3,510 % 3,493 % 3,023 % 4,361 % 4,977 % 54 1,798 % 3,521 % 3,506 % 3,044 % 4,359 % 4,963 % 55 1,823 % 3,533 % 3,518 % 3,063 % 4,356 % 4,949 % 56 1,846 % 3,544 % 3,530 % 3,083 % 4,354 % 4,936 % 57 1,870 % 3,554 % 3,542 % 3,101 % 4,351 % 4,924 % 58 1,892 % 3,565 % 3,553 % 3,119 % 4,349 % 4,911 % 59 1,914 % 3,575 % 3,563 % 3,137 % 4,346 % 4,899 % 60 1,935 % 3,585 % 3,574 % 3,154 % 4,344 % 4,888 % 61 1,955 % 3,594 % 3,584 % 3,170 % 4,342 % 4,877 % 62 1,975 % 3,604 % 3,594 % 3,186 % 4,340 % 4,866 % 63 1,994 % 3,613 % 3,603 % 3,202 % 4,338 % 4,855 % 64 2,012 % 3,621 % 3,612 % 3,217 % 4,336 % 4,845 % 65 2,030 % 3,630 % 3,621 % 3,232 % 4,334 % 4,835 % 66 2,048 % 3,638 % 3,630 % 3,246 % 4,332 % 4,826 % 67 2,065 % 3,647 % 3,638 % 3,260 % 4,330 % 4,817 % 68 2,081 % 3,654 % 3,646 % 3,274 % 4,328 % 4,808 % 69 2,097 % 3,662 % 3,654 % 3,287 % 4,326 % 4,799 % 70 2,113 % 3,670 % 3,662 % 3,300 % 4,324 % 4,790 % 71 2,128 % 3,677 % 3,670 % 3,312 % 4,323 % 4,782 % 72 2,143 % 3,684 % 3,677 % 3,324 % 4,321 % 4,774 % 73 2,157 % 3,691 % 3,684 % 3,336 % 4,320 % 4,766 % 74 2,171 % 3,698 % 3,691 % 3,348 % 4,318 % 4,758 % 75 2,185 % 3,704 % 3,698 % 3,359 % 4,316 % 4,751 % 76 2,198 % 3,711 % 3,704 % 3,370 % 4,315 % 4,744 % 77 2,211 % 3,717 % 3,711 % 3,381 % 4,313 % 4,737 % 78 2,223 % 3,723 % 3,717 % 3,391 % 4,312 % 4,730 % 79 2,236 % 3,729 % 3,723 % 3,401 % 4,311 % 4,723 % 80 2,248 % 3,735 % 3,729 % 3,411 % 4,309 % 4,717 % 81 2,259 % 3,741 % 3,735 % 3,421 % 4,308 % 4,710 % 82 2,271 % 3,746 % 3,740 % 3,430 % 4,307 % 4,704 % 83 2,282 % 3,752 % 3,746 % 3,439 % 4,305 % 4,698 % 84 2,293 % 3,757 % 3,751 % 3,448 % 4,304 % 4,692 % 85 2,303 % 3,762 % 3,756 % 3,457 % 4,303 % 4,686 % 86 2,314 % 3,767 % 3,762 % 3,466 % 4,302 % 4,680 % 87 2,324 % 3,772 % 3,767 % 3,474 % 4,301 % 4,675 % 88 2,334 % 3,777 % 3,772 % 3,482 % 4,299 % 4,670 % 89 2,343 % 3,782 % 3,776 % 3,490 % 4,298 % 4,664 % 90 2,353 % 3,786 % 3,781 % 3,498 % 4,297 % 4,659 % 91 2,362 % 3,791 % 3,786 % 3,506 % 4,296 % 4,654 % 92 2,371 % 3,795 % 3,790 % 3,513 % 4,295 % 4,649 % 93 2,380 % 3,800 % 3,795 % 3,521 % 4,294 % 4,644 % 94 2,389 % 3,804 % 3,799 % 3,528 % 4,293 % 4,640 % 95 2,397 % 3,808 % 3,803 % 3,535 % 4,292 % 4,635 % 96 2,406 % 3,812 % 3,807 % 3,542 % 4,291 % 4,630 % 97 2,414 % 3,816 % 3,811 % 3,549 % 4,290 % 4,626 % 98 2,422 % 3,820 % 3,815 % 3,555 % 4,289 % 4,622 % 99 2,430 % 3,824 % 3,819 % 3,562 % 4,288 % 4,617 % 100 2,437 % 3,828 % 3,823 % 3,568 % 4,288 % 4,613 % 101 2,445 % 3,831 % 3,827 % 3,574 % 4,287 % 4,609 % 102 2,452 % 3,835 % 3,830 % 3,580 % 4,286 % 4,605 % 103 2,459 % 3,838 % 3,834 % 3,586 % 4,285 % 4,601 % 104 2,467 % 3,842 % 3,837 % 3,592 % 4,284 % 4,597 % 105 2,474 % 3,845 % 3,841 % 3,598 % 4,283 % 4,593 % 106 2,480 % 3,849 % 3,844 % 3,604 % 4,283 % 4,590 % 107 2,487 % 3,852 % 3,847 % 3,609 % 4,282 % 4,586 % 108 2,494 % 3,855 % 3,851 % 3,615 % 4,281 % 4,582 % 109 2,500 % 3,858 % 3,854 % 3,620 % 4,280 % 4,579 % 110 2,506 % 3,861 % 3,857 % 3,625 % 4,280 % 4,576 % 111 2,513 % 3,864 % 3,860 % 3,631 % 4,279 % 4,572 % 112 2,519 % 3,867 % 3,863 % 3,636 % 4,278 % 4,569 % 113 2,525 % 3,870 % 3,866 % 3,641 % 4,278 % 4,566 % 114 2,531 % 3,873 % 3,869 % 3,646 % 4,277 % 4,562 % 115 2,536 % 3,876 % 3,872 % 3,650 % 4,276 % 4,559 % 116 2,542 % 3,879 % 3,875 % 3,655 % 4,276 % 4,556 % 117 2,548 % 3,882 % 3,878 % 3,660 % 4,275 % 4,553 % 118 2,553 % 3,884 % 3,880 % 3,664 % 4,274 % 4,550 % 119 2,559 % 3,887 % 3,883 % 3,669 % 4,274 % 4,547 % 120 2,564 % 3,890 % 3,886 % 3,673 % 4,273 % 4,544 % 121 2,569 % 3,892 % 3,888 % 3,678 % 4,272 % 4,541 % 122 2,574 % 3,895 % 3,891 % 3,682 % 4,272 % 4,539 % 123 2,579 % 3,897 % 3,893 % 3,686 % 4,271 % 4,536 % 124 2,584 % 3,900 % 3,896 % 3,690 % 4,271 % 4,533 % 125 2,589 % 3,902 % 3,898 % 3,694 % 4,270 % 4,530 % 126 2,594 % 3,904 % 3,901 % 3,698 % 4,270 % 4,528 % 127 2,599 % 3,907 % 3,903 % 3,702 % 4,269 % 4,525 % 128 2,604 % 3,909 % 3,905 % 3,706 % 4,268 % 4,523 % 129 2,608 % 3,911 % 3,907 % 3,710 % 4,268 % 4,520 % 130 2,613 % 3,913 % 3,910 % 3,714 % 4,267 % 4,518 % 131 2,617 % 3,916 % 3,912 % 3,717 % 4,267 % 4,515 % 132 2,622 % 3,918 % 3,914 % 3,721 % 4,266 % 4,513 % 133 2,626 % 3,920 % 3,916 % 3,725 % 4,266 % 4,510 % 134 2,630 % 3,922 % 3,918 % 3,728 % 4,265 % 4,508 % 135 2,635 % 3,924 % 3,920 % 3,732 % 4,265 % 4,506 % 136 2,639 % 3,926 % 3,923 % 3,735 % 4,264 % 4,504 % 137 2,643 % 3,928 % 3,925 % 3,738 % 4,264 % 4,501 % 138 2,647 % 3,930 % 3,927 % 3,742 % 4,263 % 4,499 % 139 2,651 % 3,932 % 3,929 % 3,745 % 4,263 % 4,497 % 140 2,655 % 3,934 % 3,930 % 3,748 % 4,263 % 4,495 % 141 2,659 % 3,936 % 3,932 % 3,751 % 4,262 % 4,493 % 142 2,662 % 3,938 % 3,934 % 3,755 % 4,262 % 4,491 % 143 2,666 % 3,939 % 3,936 % 3,758 % 4,261 % 4,489 % 144 2,670 % 3,941 % 3,938 % 3,761 % 4,261 % 4,487 % 145 2,673 % 3,943 % 3,940 % 3,764 % 4,260 % 4,485 % 146 2,677 % 3,945 % 3,942 % 3,767 % 4,260 % 4,483 % 147 2,681 % 3,946 % 3,943 % 3,770 % 4,260 % 4,481 % 148 2,684 % 3,948 % 3,945 % 3,773 % 4,259 % 4,479 % 149 2,688 % 3,950 % 3,947 % 3,775 % 4,259 % 4,477 % 150 2,691 % 3,952 % 3,948 % 3,778 % 4,258 % 4,475 % Term to maturity (in years) Hong Kong dollar Indian rupee Mexican peso New Taiwan dollar New Zealand dollar Rand 1 0,956 % 5,867 % 7,156 % 0,327 % 1,866 % 6,657 % 2 1,243 % 5,961 % 6,856 % 0,423 % 2,058 % 6,639 % 3 1,435 % 6,069 % 6,685 % 0,510 % 2,259 % 6,763 % 4 1,566 % 6,185 % 6,634 % 0,592 % 2,447 % 6,910 % 5 1,692 % 6,296 % 6,635 % 0,668 % 2,614 % 7,116 % 6 1,776 % 6,400 % 6,700 % 0,751 % 2,764 % 7,267 % 7 1,843 % 6,475 % 6,786 % 0,810 % 2,890 % 7,445 % 8 1,911 % 6,546 % 6,867 % 0,876 % 3,000 % 7,636 % 9 1,976 % 6,602 % 6,940 % 0,940 % 3,098 % 7,784 % 10 2,030 % 6,644 % 7,010 % 1,003 % 3,178 % 7,907 % 11 2,072 % 6,667 % 7,079 % 1,080 % 3,246 % 8,017 % 12 2,106 % 6,674 % 7,144 % 1,167 % 3,303 % 8,122 % 13 2,137 % 6,669 % 7,207 % 1,259 % 3,352 % 8,230 % 14 2,170 % 6,656 % 7,265 % 1,353 % 3,399 % 8,327 % 15 2,206 % 6,636 % 7,319 % 1,446 % 3,449 % 8,401 % 16 2,248 % 6,613 % 7,369 % 1,538 % 3,505 % 8,442 % 17 2,293 % 6,587 % 7,412 % 1,627 % 3,563 % 8,456 % 18 2,340 % 6,558 % 7,446 % 1,713 % 3,621 % 8,448 % 19 2,389 % 6,528 % 7,469 % 1,795 % 3,675 % 8,423 % 20 2,438 % 6,498 % 7,479 % 1,875 % 3,724 % 8,386 % 21 2,486 % 6,467 % 7,476 % 1,951 % 3,767 % 8,338 % 22 2,533 % 6,436 % 7,461 % 2,023 % 3,805 % 8,284 % 23 2,580 % 6,405 % 7,438 % 2,092 % 3,837 % 8,225 % 24 2,625 % 6,375 % 7,408 % 2,158 % 3,866 % 8,162 % 25 2,669 % 6,345 % 7,374 % 2,221 % 3,891 % 8,096 % 26 2,711 % 6,316 % 7,336 % 2,280 % 3,913 % 8,030 % 27 2,752 % 6,288 % 7,295 % 2,337 % 3,933 % 7,963 % 28 2,791 % 6,260 % 7,253 % 2,391 % 3,951 % 7,896 % 29 2,829 % 6,233 % 7,209 % 2,443 % 3,966 % 7,830 % 30 2,865 % 6,207 % 7,165 % 2,492 % 3,980 % 7,765 % 31 2,900 % 6,182 % 7,121 % 2,539 % 3,993 % 7,702 % 32 2,934 % 6,158 % 7,078 % 2,584 % 4,004 % 7,640 % 33 2,966 % 6,135 % 7,035 % 2,627 % 4,014 % 7,579 % 34 2,997 % 6,112 % 6,993 % 2,668 % 4,024 % 7,521 % 35 3,027 % 6,091 % 6,952 % 2,707 % 4,032 % 7,464 % 36 3,055 % 6,070 % 6,911 % 2,744 % 4,040 % 7,410 % 37 3,082 % 6,049 % 6,872 % 2,780 % 4,047 % 7,357 % 38 3,109 % 6,030 % 6,834 % 2,814 % 4,053 % 7,306 % 39 3,134 % 6,011 % 6,797 % 2,847 % 4,059 % 7,257 % 40 3,158 % 5,993 % 6,762 % 2,878 % 4,064 % 7,209 % 41 3,181 % 5,976 % 6,727 % 2,908 % 4,069 % 7,164 % 42 3,204 % 5,959 % 6,694 % 2,937 % 4,074 % 7,120 % 43 3,225 % 5,943 % 6,662 % 2,965 % 4,078 % 7,078 % 44 3,246 % 5,927 % 6,631 % 2,991 % 4,082 % 7,037 % 45 3,266 % 5,912 % 6,601 % 3,017 % 4,085 % 6,998 % 46 3,285 % 5,898 % 6,572 % 3,041 % 4,089 % 6,960 % 47 3,303 % 5,884 % 6,544 % 3,065 % 4,092 % 6,924 % 48 3,321 % 5,870 % 6,517 % 3,088 % 4,095 % 6,889 % 49 3,338 % 5,857 % 6,491 % 3,110 % 4,098 % 6,855 % 50 3,355 % 5,845 % 6,466 % 3,131 % 4,100 % 6,823 % 51 3,371 % 5,833 % 6,442 % 3,151 % 4,103 % 6,792 % 52 3,386 % 5,821 % 6,418 % 3,171 % 4,105 % 6,761 % 53 3,401 % 5,810 % 6,396 % 3,189 % 4,107 % 6,732 % 54 3,415 % 5,799 % 6,374 % 3,208 % 4,109 % 6,704 % 55 3,429 % 5,788 % 6,353 % 3,225 % 4,111 % 6,677 % 56 3,443 % 5,778 % 6,333 % 3,242 % 4,113 % 6,651 % 57 3,456 % 5,768 % 6,313 % 3,259 % 4,115 % 6,626 % 58 3,468 % 5,759 % 6,294 % 3,275 % 4,117 % 6,601 % 59 3,480 % 5,749 % 6,276 % 3,290 % 4,118 % 6,577 % 60 3,492 % 5,740 % 6,258 % 3,305 % 4,120 % 6,555 % 61 3,504 % 5,732 % 6,241 % 3,320 % 4,121 % 6,532 % 62 3,515 % 5,723 % 6,224 % 3,334 % 4,123 % 6,511 % 63 3,525 % 5,715 % 6,208 % 3,347 % 4,124 % 6,490 % 64 3,536 % 5,707 % 6,192 % 3,360 % 4,125 % 6,470 % 65 3,546 % 5,699 % 6,177 % 3,373 % 4,127 % 6,450 % 66 3,556 % 5,692 % 6,162 % 3,385 % 4,128 % 6,431 % 67 3,565 % 5,684 % 6,147 % 3,397 % 4,129 % 6,413 % 68 3,574 % 5,677 % 6,134 % 3,409 % 4,130 % 6,395 % 69 3,583 % 5,670 % 6,120 % 3,420 % 4,131 % 6,378 % 70 3,592 % 5,664 % 6,107 % 3,432 % 4,132 % 6,361 % 71 3,601 % 5,657 % 6,094 % 3,442 % 4,133 % 6,344 % 72 3,609 % 5,651 % 6,082 % 3,453 % 4,134 % 6,328 % 73 3,617 % 5,645 % 6,070 % 3,463 % 4,135 % 6,313 % 74 3,625 % 5,639 % 6,058 % 3,473 % 4,136 % 6,298 % 75 3,632 % 5,633 % 6,046 % 3,482 % 4,137 % 6,283 % 76 3,640 % 5,627 % 6,035 % 3,492 % 4,138 % 6,269 % 77 3,647 % 5,622 % 6,024 % 3,501 % 4,139 % 6,255 % 78 3,654 % 5,616 % 6,014 % 3,510 % 4,139 % 6,241 % 79 3,661 % 5,611 % 6,003 % 3,519 % 4,140 % 6,228 % 80 3,668 % 5,606 % 5,993 % 3,527 % 4,141 % 6,215 % 81 3,674 % 5,601 % 5,983 % 3,535 % 4,142 % 6,203 % 82 3,681 % 5,596 % 5,974 % 3,543 % 4,142 % 6,190 % 83 3,687 % 5,591 % 5,964 % 3,551 % 4,143 % 6,178 % 84 3,693 % 5,587 % 5,955 % 3,559 % 4,144 % 6,167 % 85 3,699 % 5,582 % 5,946 % 3,566 % 4,145 % 6,155 % 86 3,705 % 5,578 % 5,938 % 3,574 % 4,145 % 6,144 % 87 3,710 % 5,573 % 5,929 % 3,581 % 4,146 % 6,133 % 88 3,716 % 5,569 % 5,921 % 3,588 % 4,146 % 6,123 % 89 3,721 % 5,565 % 5,913 % 3,595 % 4,147 % 6,112 % 90 3,727 % 5,561 % 5,905 % 3,601 % 4,148 % 6,102 % 91 3,732 % 5,557 % 5,897 % 3,608 % 4,148 % 6,092 % 92 3,737 % 5,553 % 5,889 % 3,614 % 4,149 % 6,082 % 93 3,742 % 5,549 % 5,882 % 3,621 % 4,149 % 6,073 % 94 3,747 % 5,546 % 5,875 % 3,627 % 4,150 % 6,063 % 95 3,751 % 5,542 % 5,868 % 3,633 % 4,150 % 6,054 % 96 3,756 % 5,538 % 5,861 % 3,639 % 4,151 % 6,045 % 97 3,761 % 5,535 % 5,854 % 3,645 % 4,151 % 6,037 % 98 3,765 % 5,531 % 5,847 % 3,650 % 4,152 % 6,028 % 99 3,769 % 5,528 % 5,841 % 3,656 % 4,152 % 6,020 % 100 3,774 % 5,525 % 5,834 % 3,661 % 4,153 % 6,011 % 101 3,778 % 5,522 % 5,828 % 3,666 % 4,153 % 6,003 % 102 3,782 % 5,518 % 5,822 % 3,672 % 4,154 % 5,995 % 103 3,786 % 5,515 % 5,816 % 3,677 % 4,154 % 5,988 % 104 3,790 % 5,512 % 5,810 % 3,682 % 4,155 % 5,980 % 105 3,794 % 5,509 % 5,804 % 3,687 % 4,155 % 5,973 % 106 3,798 % 5,506 % 5,798 % 3,692 % 4,156 % 5,965 % 107 3,802 % 5,504 % 5,793 % 3,696 % 4,156 % 5,958 % 108 3,805 % 5,501 % 5,787 % 3,701 % 4,156 % 5,951 % 109 3,809 % 5,498 % 5,782 % 3,706 % 4,157 % 5,944 % 110 3,812 % 5,495 % 5,776 % 3,710 % 4,157 % 5,937 % 111 3,816 % 5,493 % 5,771 % 3,714 % 4,158 % 5,931 % 112 3,819 % 5,490 % 5,766 % 3,719 % 4,158 % 5,924 % 113 3,823 % 5,487 % 5,761 % 3,723 % 4,158 % 5,918 % 114 3,826 % 5,485 % 5,756 % 3,727 % 4,159 % 5,911 % 115 3,829 % 5,482 % 5,751 % 3,731 % 4,159 % 5,905 % 116 3,832 % 5,480 % 5,746 % 3,735 % 4,159 % 5,899 % 117 3,836 % 5,478 % 5,742 % 3,739 % 4,160 % 5,893 % 118 3,839 % 5,475 % 5,737 % 3,743 % 4,160 % 5,887 % 119 3,842 % 5,473 % 5,733 % 3,747 % 4,160 % 5,881 % 120 3,845 % 5,471 % 5,728 % 3,751 % 4,161 % 5,876 % 121 3,848 % 5,468 % 5,724 % 3,754 % 4,161 % 5,870 % 122 3,851 % 5,466 % 5,720 % 3,758 % 4,161 % 5,865 % 123 3,853 % 5,464 % 5,715 % 3,762 % 4,162 % 5,859 % 124 3,856 % 5,462 % 5,711 % 3,765 % 4,162 % 5,854 % 125 3,859 % 5,460 % 5,707 % 3,769 % 4,162 % 5,849 % 126 3,862 % 5,458 % 5,703 % 3,772 % 4,163 % 5,843 % 127 3,864 % 5,456 % 5,699 % 3,775 % 4,163 % 5,838 % 128 3,867 % 5,454 % 5,695 % 3,779 % 4,163 % 5,833 % 129 3,869 % 5,452 % 5,691 % 3,782 % 4,164 % 5,828 % 130 3,872 % 5,450 % 5,687 % 3,785 % 4,164 % 5,824 % 131 3,874 % 5,448 % 5,684 % 3,788 % 4,164 % 5,819 % 132 3,877 % 5,446 % 5,680 % 3,792 % 4,164 % 5,814 % 133 3,879 % 5,444 % 5,676 % 3,795 % 4,165 % 5,809 % 134 3,882 % 5,442 % 5,673 % 3,798 % 4,165 % 5,805 % 135 3,884 % 5,440 % 5,669 % 3,801 % 4,165 % 5,800 % 136 3,886 % 5,439 % 5,666 % 3,804 % 4,165 % 5,796 % 137 3,889 % 5,437 % 5,663 % 3,806 % 4,166 % 5,792 % 138 3,891 % 5,435 % 5,659 % 3,809 % 4,166 % 5,787 % 139 3,893 % 5,434 % 5,656 % 3,812 % 4,166 % 5,783 % 140 3,895 % 5,432 % 5,653 % 3,815 % 4,166 % 5,779 % 141 3,898 % 5,430 % 5,649 % 3,818 % 4,167 % 5,775 % 142 3,900 % 5,429 % 5,646 % 3,820 % 4,167 % 5,771 % 143 3,902 % 5,427 % 5,643 % 3,823 % 4,167 % 5,767 % 144 3,904 % 5,425 % 5,640 % 3,825 % 4,167 % 5,763 % 145 3,906 % 5,424 % 5,637 % 3,828 % 4,168 % 5,759 % 146 3,908 % 5,422 % 5,634 % 3,831 % 4,168 % 5,755 % 147 3,910 % 5,421 % 5,631 % 3,833 % 4,168 % 5,751 % 148 3,912 % 5,419 % 5,628 % 3,836 % 4,168 % 5,748 % 149 3,914 % 5,418 % 5,625 % 3,838 % 4,168 % 5,744 % 150 3,916 % 5,416 % 5,622 % 3,840 % 4,169 % 5,740 % Term to maturity (in years) Real Renminbi-yuan Ringgit Russian rouble Singapore dollar South Korean won 1 6,469 % 3,311 % 3,300 % 8,130 % 1,081 % 1,492 % 2 7,233 % 3,394 % 3,368 % 7,912 % 1,291 % 1,639 % 3 7,860 % 3,489 % 3,421 % 7,763 % 1,464 % 1,729 % 4 8,270 % 3,560 % 3,480 % 7,645 % 1,624 % 1,780 % 5 8,544 % 3,614 % 3,548 % 7,592 % 1,762 % 1,825 % 6 8,724 % 3,659 % 3,612 % 7,584 % 1,889 % 1,851 % 7 8,852 % 3,694 % 3,667 % 7,538 % 2,006 % 1,874 % 8 8,985 % 3,719 % 3,712 % 7,501 % 2,114 % 1,902 % 9 9,100 % 3,739 % 3,756 % 7,472 % 2,210 % 1,931 % 10 9,192 % 3,755 % 3,804 % 7,436 % 2,290 % 1,957 % 11 9,239 % 3,770 % 3,858 % 7,385 % 2,356 % 1,977 % 12 9,245 % 3,784 % 3,913 % 7,323 % 2,411 % 1,991 % 13 9,221 % 3,797 % 3,965 % 7,253 % 2,459 % 2,000 % 14 9,176 % 3,809 % 4,015 % 7,178 % 2,498 % 2,004 % 15 9,114 % 3,821 % 4,064 % 7,100 % 2,527 % 2,003 % 16 9,042 % 3,832 % 4,114 % 7,022 % 2,547 % 1,997 % 17 8,961 % 3,843 % 4,162 % 6,942 % 2,561 % 1,991 % 18 8,875 % 3,853 % 4,207 % 6,864 % 2,574 % 1,990 % 19 8,786 % 3,863 % 4,247 % 6,787 % 2,589 % 1,995 % 20 8,695 % 3,872 % 4,281 % 6,711 % 2,607 % 2,010 % 21 8,603 % 3,881 % 4,309 % 6,637 % 2,631 % 2,035 % 22 8,512 % 3,889 % 4,332 % 6,566 % 2,658 % 2,068 % 23 8,421 % 3,897 % 4,350 % 6,496 % 2,687 % 2,105 % 24 8,333 % 3,905 % 4,364 % 6,429 % 2,718 % 2,147 % 25 8,246 % 3,913 % 4,375 % 6,365 % 2,751 % 2,190 % 26 8,162 % 3,920 % 4,384 % 6,303 % 2,783 % 2,235 % 27 8,080 % 3,926 % 4,391 % 6,243 % 2,816 % 2,280 % 28 8,001 % 3,933 % 4,395 % 6,185 % 2,849 % 2,325 % 29 7,924 % 3,939 % 4,399 % 6,130 % 2,881 % 2,370 % 30 7,850 % 3,945 % 4,401 % 6,078 % 2,912 % 2,414 % 31 7,779 % 3,951 % 4,402 % 6,027 % 2,943 % 2,457 % 32 7,711 % 3,957 % 4,403 % 5,978 % 2,973 % 2,499 % 33 7,645 % 3,962 % 4,402 % 5,932 % 3,002 % 2,540 % 34 7,582 % 3,968 % 4,402 % 5,887 % 3,031 % 2,580 % 35 7,522 % 3,973 % 4,400 % 5,845 % 3,058 % 2,619 % 36 7,464 % 3,977 % 4,399 % 5,804 % 3,085 % 2,656 % 37 7,408 % 3,982 % 4,397 % 5,764 % 3,111 % 2,692 % 38 7,354 % 3,987 % 4,395 % 5,727 % 3,135 % 2,727 % 39 7,303 % 3,991 % 4,392 % 5,691 % 3,159 % 2,760 % 40 7,254 % 3,995 % 4,390 % 5,656 % 3,182 % 2,793 % 41 7,206 % 3,999 % 4,387 % 5,623 % 3,205 % 2,824 % 42 7,161 % 4,003 % 4,384 % 5,591 % 3,226 % 2,854 % 43 7,117 % 4,007 % 4,382 % 5,560 % 3,247 % 2,883 % 44 7,075 % 4,011 % 4,379 % 5,531 % 3,267 % 2,911 % 45 7,035 % 4,014 % 4,376 % 5,502 % 3,286 % 2,938 % 46 6,996 % 4,018 % 4,373 % 5,475 % 3,305 % 2,964 % 47 6,959 % 4,021 % 4,371 % 5,449 % 3,322 % 2,989 % 48 6,923 % 4,024 % 4,368 % 5,424 % 3,340 % 3,013 % 49 6,889 % 4,027 % 4,365 % 5,399 % 3,356 % 3,036 % 50 6,856 % 4,030 % 4,363 % 5,376 % 3,373 % 3,058 % 51 6,824 % 4,033 % 4,360 % 5,353 % 3,388 % 3,080 % 52 6,793 % 4,036 % 4,357 % 5,332 % 3,403 % 3,101 % 53 6,763 % 4,039 % 4,355 % 5,311 % 3,418 % 3,121 % 54 6,734 % 4,042 % 4,352 % 5,290 % 3,432 % 3,140 % 55 6,707 % 4,044 % 4,350 % 5,271 % 3,445 % 3,159 % 56 6,680 % 4,047 % 4,348 % 5,252 % 3,458 % 3,177 % 57 6,654 % 4,049 % 4,345 % 5,234 % 3,471 % 3,195 % 58 6,629 % 4,052 % 4,343 % 5,216 % 3,483 % 3,212 % 59 6,605 % 4,054 % 4,341 % 5,199 % 3,495 % 3,228 % 60 6,582 % 4,056 % 4,339 % 5,182 % 3,507 % 3,244 % 61 6,559 % 4,058 % 4,336 % 5,166 % 3,518 % 3,260 % 62 6,537 % 4,061 % 4,334 % 5,151 % 3,529 % 3,275 % 63 6,516 % 4,063 % 4,332 % 5,136 % 3,539 % 3,289 % 64 6,495 % 4,065 % 4,330 % 5,121 % 3,549 % 3,303 % 65 6,475 % 4,067 % 4,329 % 5,107 % 3,559 % 3,317 % 66 6,456 % 4,069 % 4,327 % 5,093 % 3,569 % 3,330 % 67 6,437 % 4,070 % 4,325 % 5,080 % 3,578 % 3,343 % 68 6,419 % 4,072 % 4,323 % 5,067 % 3,587 % 3,355 % 69 6,401 % 4,074 % 4,321 % 5,055 % 3,596 % 3,368 % 70 6,384 % 4,076 % 4,320 % 5,042 % 3,605 % 3,379 % 71 6,367 % 4,077 % 4,318 % 5,030 % 3,613 % 3,391 % 72 6,351 % 4,079 % 4,316 % 5,019 % 3,621 % 3,402 % 73 6,335 % 4,081 % 4,315 % 5,008 % 3,629 % 3,413 % 74 6,320 % 4,082 % 4,313 % 4,997 % 3,637 % 3,423 % 75 6,305 % 4,084 % 4,312 % 4,986 % 3,644 % 3,434 % 76 6,290 % 4,085 % 4,310 % 4,976 % 3,651 % 3,444 % 77 6,276 % 4,087 % 4,309 % 4,966 % 3,658 % 3,453 % 78 6,262 % 4,088 % 4,308 % 4,956 % 3,665 % 3,463 % 79 6,249 % 4,089 % 4,306 % 4,946 % 3,672 % 3,472 % 80 6,235 % 4,091 % 4,305 % 4,937 % 3,679 % 3,481 % 81 6,223 % 4,092 % 4,304 % 4,928 % 3,685 % 3,490 % 82 6,210 % 4,093 % 4,302 % 4,919 % 3,691 % 3,499 % 83 6,198 % 4,095 % 4,301 % 4,910 % 3,697 % 3,507 % 84 6,186 % 4,096 % 4,300 % 4,902 % 3,703 % 3,515 % 85 6,174 % 4,097 % 4,299 % 4,893 % 3,709 % 3,523 % 86 6,163 % 4,098 % 4,298 % 4,885 % 3,715 % 3,531 % 87 6,152 % 4,099 % 4,297 % 4,877 % 3,720 % 3,539 % 88 6,141 % 4,100 % 4,296 % 4,870 % 3,726 % 3,546 % 89 6,130 % 4,102 % 4,294 % 4,862 % 3,731 % 3,554 % 90 6,120 % 4,103 % 4,293 % 4,855 % 3,736 % 3,561 % 91 6,110 % 4,104 % 4,292 % 4,848 % 3,741 % 3,568 % 92 6,100 % 4,105 % 4,291 % 4,841 % 3,746 % 3,575 % 93 6,090 % 4,106 % 4,290 % 4,834 % 3,751 % 3,581 % 94 6,081 % 4,107 % 4,289 % 4,827 % 3,756 % 3,588 % 95 6,071 % 4,108 % 4,288 % 4,820 % 3,761 % 3,594 % 96 6,062 % 4,109 % 4,288 % 4,814 % 3,765 % 3,601 % 97 6,053 % 4,110 % 4,287 % 4,807 % 3,770 % 3,607 % 98 6,045 % 4,110 % 4,286 % 4,801 % 3,774 % 3,613 % 99 6,036 % 4,111 % 4,285 % 4,795 % 3,778 % 3,619 % 100 6,028 % 4,112 % 4,284 % 4,789 % 3,783 % 3,625 % 101 6,019 % 4,113 % 4,283 % 4,783 % 3,787 % 3,630 % 102 6,011 % 4,114 % 4,282 % 4,778 % 3,791 % 3,636 % 103 6,003 % 4,115 % 4,282 % 4,772 % 3,795 % 3,641 % 104 5,996 % 4,116 % 4,281 % 4,766 % 3,799 % 3,647 % 105 5,988 % 4,116 % 4,280 % 4,761 % 3,802 % 3,652 % 106 5,981 % 4,117 % 4,279 % 4,756 % 3,806 % 3,657 % 107 5,973 % 4,118 % 4,279 % 4,751 % 3,810 % 3,662 % 108 5,966 % 4,119 % 4,278 % 4,745 % 3,813 % 3,667 % 109 5,959 % 4,119 % 4,277 % 4,740 % 3,817 % 3,672 % 110 5,952 % 4,120 % 4,276 % 4,735 % 3,820 % 3,677 % 111 5,945 % 4,121 % 4,276 % 4,731 % 3,824 % 3,681 % 112 5,939 % 4,122 % 4,275 % 4,726 % 3,827 % 3,686 % 113 5,932 % 4,122 % 4,274 % 4,721 % 3,831 % 3,691 % 114 5,926 % 4,123 % 4,274 % 4,717 % 3,834 % 3,695 % 115 5,919 % 4,124 % 4,273 % 4,712 % 3,837 % 3,699 % 116 5,913 % 4,124 % 4,272 % 4,708 % 3,840 % 3,704 % 117 5,907 % 4,125 % 4,272 % 4,703 % 3,843 % 3,708 % 118 5,901 % 4,126 % 4,271 % 4,699 % 3,846 % 3,712 % 119 5,895 % 4,126 % 4,271 % 4,695 % 3,849 % 3,716 % 120 5,889 % 4,127 % 4,270 % 4,691 % 3,852 % 3,720 % 121 5,883 % 4,127 % 4,269 % 4,687 % 3,855 % 3,724 % 122 5,878 % 4,128 % 4,269 % 4,683 % 3,858 % 3,728 % 123 5,872 % 4,129 % 4,268 % 4,679 % 3,861 % 3,732 % 124 5,867 % 4,129 % 4,268 % 4,675 % 3,863 % 3,736 % 125 5,862 % 4,130 % 4,267 % 4,671 % 3,866 % 3,739 % 126 5,856 % 4,130 % 4,267 % 4,667 % 3,869 % 3,743 % 127 5,851 % 4,131 % 4,266 % 4,664 % 3,871 % 3,747 % 128 5,846 % 4,131 % 4,266 % 4,660 % 3,874 % 3,750 % 129 5,841 % 4,132 % 4,265 % 4,656 % 3,876 % 3,754 % 130 5,836 % 4,132 % 4,265 % 4,653 % 3,879 % 3,757 % 131 5,831 % 4,133 % 4,264 % 4,649 % 3,881 % 3,760 % 132 5,826 % 4,133 % 4,264 % 4,646 % 3,884 % 3,764 % 133 5,822 % 4,134 % 4,263 % 4,643 % 3,886 % 3,767 % 134 5,817 % 4,134 % 4,263 % 4,639 % 3,888 % 3,770 % 135 5,812 % 4,135 % 4,262 % 4,636 % 3,891 % 3,773 % 136 5,808 % 4,135 % 4,262 % 4,633 % 3,893 % 3,777 % 137 5,803 % 4,136 % 4,261 % 4,630 % 3,895 % 3,780 % 138 5,799 % 4,136 % 4,261 % 4,627 % 3,897 % 3,783 % 139 5,795 % 4,137 % 4,260 % 4,624 % 3,900 % 3,786 % 140 5,790 % 4,137 % 4,260 % 4,621 % 3,902 % 3,789 % 141 5,786 % 4,138 % 4,260 % 4,618 % 3,904 % 3,792 % 142 5,782 % 4,138 % 4,259 % 4,615 % 3,906 % 3,794 % 143 5,778 % 4,139 % 4,259 % 4,612 % 3,908 % 3,797 % 144 5,774 % 4,139 % 4,258 % 4,609 % 3,910 % 3,800 % 145 5,770 % 4,139 % 4,258 % 4,606 % 3,912 % 3,803 % 146 5,766 % 4,140 % 4,258 % 4,603 % 3,914 % 3,806 % 147 5,762 % 4,140 % 4,257 % 4,600 % 3,916 % 3,808 % 148 5,758 % 4,141 % 4,257 % 4,598 % 3,918 % 3,811 % 149 5,755 % 4,141 % 4,256 % 4,595 % 3,920 % 3,813 % 150 5,751 % 4,141 % 4,256 % 4,592 % 3,922 % 3,816 % Term to maturity (in years) Turkish lira US dollar Yen 1 12,510 % 1,451 %  0,088 % 2 11,835 % 1,629 %  0,066 % 3 11,772 % 1,749 %  0,048 % 4 11,478 % 1,834 %  0,020 % 5 11,238 % 1,899 % 0,008 % 6 11,034 % 1,982 % 0,036 % 7 10,881 % 2,044 % 0,065 % 8 10,798 % 2,100 % 0,095 % 9 10,746 % 2,156 % 0,127 % 10 10,690 % 2,205 % 0,161 % 11 10,610 % 2,246 % 0,199 % 12 10,510 % 2,281 % 0,241 % 13 10,396 % 2,311 % 0,286 % 14 10,272 % 2,336 % 0,332 % 15 10,142 % 2,358 % 0,377 % 16 10,009 % 2,377 % 0,420 % 17 9,874 % 2,393 % 0,460 % 18 9,740 % 2,407 % 0,499 % 19 9,607 % 2,419 % 0,536 % 20 9,476 % 2,428 % 0,570 % 21 9,349 % 2,436 % 0,603 % 22 9,224 % 2,442 % 0,634 % 23 9,104 % 2,447 % 0,662 % 24 8,987 % 2,451 % 0,686 % 25 8,875 % 2,455 % 0,706 % 26 8,766 % 2,458 % 0,723 % 27 8,662 % 2,461 % 0,739 % 28 8,562 % 2,463 % 0,755 % 29 8,466 % 2,465 % 0,775 % 30 8,374 % 2,466 % 0,798 % 31 8,286 % 2,468 % 0,827 % 32 8,202 % 2,468 % 0,860 % 33 8,121 % 2,468 % 0,896 % 34 8,044 % 2,467 % 0,934 % 35 7,970 % 2,465 % 0,974 % 36 7,900 % 2,462 % 1,014 % 37 7,832 % 2,457 % 1,054 % 38 7,767 % 2,451 % 1,095 % 39 7,705 % 2,444 % 1,135 % 40 7,646 % 2,434 % 1,175 % 41 7,589 % 2,422 % 1,214 % 42 7,534 % 2,410 % 1,253 % 43 7,482 % 2,398 % 1,290 % 44 7,431 % 2,387 % 1,327 % 45 7,383 % 2,378 % 1,363 % 46 7,337 % 2,372 % 1,398 % 47 7,292 % 2,367 % 1,432 % 48 7,249 % 2,366 % 1,465 % 49 7,208 % 2,368 % 1,497 % 50 7,168 % 2,374 % 1,528 % 51 7,130 % 2,383 % 1,559 % 52 7,093 % 2,394 % 1,588 % 53 7,058 % 2,409 % 1,617 % 54 7,023 % 2,425 % 1,644 % 55 6,990 % 2,442 % 1,671 % 56 6,958 % 2,460 % 1,697 % 57 6,928 % 2,480 % 1,722 % 58 6,898 % 2,500 % 1,747 % 59 6,869 % 2,520 % 1,771 % 60 6,841 % 2,541 % 1,794 % 61 6,814 % 2,562 % 1,816 % 62 6,788 % 2,583 % 1,838 % 63 6,763 % 2,603 % 1,859 % 64 6,738 % 2,624 % 1,879 % 65 6,715 % 2,645 % 1,899 % 66 6,692 % 2,665 % 1,918 % 67 6,669 % 2,685 % 1,937 % 68 6,648 % 2,705 % 1,955 % 69 6,627 % 2,724 % 1,973 % 70 6,606 % 2,743 % 1,990 % 71 6,586 % 2,762 % 2,007 % 72 6,567 % 2,781 % 2,024 % 73 6,548 % 2,799 % 2,040 % 74 6,530 % 2,817 % 2,055 % 75 6,512 % 2,834 % 2,070 % 76 6,495 % 2,851 % 2,085 % 77 6,478 % 2,868 % 2,099 % 78 6,461 % 2,884 % 2,113 % 79 6,445 % 2,900 % 2,127 % 80 6,430 % 2,916 % 2,140 % 81 6,414 % 2,931 % 2,153 % 82 6,399 % 2,946 % 2,166 % 83 6,385 % 2,961 % 2,178 % 84 6,371 % 2,975 % 2,190 % 85 6,357 % 2,990 % 2,202 % 86 6,343 % 3,003 % 2,214 % 87 6,330 % 3,017 % 2,225 % 88 6,317 % 3,030 % 2,236 % 89 6,305 % 3,043 % 2,247 % 90 6,292 % 3,056 % 2,257 % 91 6,280 % 3,068 % 2,267 % 92 6,268 % 3,080 % 2,278 % 93 6,257 % 3,092 % 2,287 % 94 6,246 % 3,104 % 2,297 % 95 6,234 % 3,115 % 2,307 % 96 6,224 % 3,126 % 2,316 % 97 6,213 % 3,137 % 2,325 % 98 6,203 % 3,148 % 2,334 % 99 6,192 % 3,159 % 2,342 % 100 6,183 % 3,169 % 2,351 % 101 6,173 % 3,179 % 2,359 % 102 6,163 % 3,189 % 2,368 % 103 6,154 % 3,199 % 2,376 % 104 6,145 % 3,208 % 2,384 % 105 6,136 % 3,218 % 2,391 % 106 6,127 % 3,227 % 2,399 % 107 6,118 % 3,236 % 2,406 % 108 6,109 % 3,245 % 2,414 % 109 6,101 % 3,253 % 2,421 % 110 6,093 % 3,262 % 2,428 % 111 6,085 % 3,270 % 2,435 % 112 6,077 % 3,279 % 2,442 % 113 6,069 % 3,287 % 2,448 % 114 6,061 % 3,295 % 2,455 % 115 6,054 % 3,303 % 2,461 % 116 6,046 % 3,310 % 2,468 % 117 6,039 % 3,318 % 2,474 % 118 6,032 % 3,325 % 2,480 % 119 6,025 % 3,333 % 2,486 % 120 6,018 % 3,340 % 2,492 % 121 6,011 % 3,347 % 2,498 % 122 6,005 % 3,354 % 2,504 % 123 5,998 % 3,361 % 2,509 % 124 5,992 % 3,367 % 2,515 % 125 5,985 % 3,374 % 2,520 % 126 5,979 % 3,381 % 2,526 % 127 5,973 % 3,387 % 2,531 % 128 5,967 % 3,393 % 2,536 % 129 5,961 % 3,400 % 2,541 % 130 5,955 % 3,406 % 2,546 % 131 5,949 % 3,412 % 2,551 % 132 5,943 % 3,418 % 2,556 % 133 5,938 % 3,424 % 2,561 % 134 5,932 % 3,429 % 2,566 % 135 5,927 % 3,435 % 2,570 % 136 5,922 % 3,441 % 2,575 % 137 5,916 % 3,446 % 2,580 % 138 5,911 % 3,452 % 2,584 % 139 5,906 % 3,457 % 2,588 % 140 5,901 % 3,462 % 2,593 % 141 5,896 % 3,467 % 2,597 % 142 5,891 % 3,473 % 2,601 % 143 5,886 % 3,478 % 2,606 % 144 5,881 % 3,483 % 2,610 % 145 5,877 % 3,488 % 2,614 % 146 5,872 % 3,492 % 2,618 % 147 5,867 % 3,497 % 2,622 % 148 5,863 % 3,502 % 2,626 % 149 5,858 % 3,507 % 2,629 % 150 5,854 % 3,511 % 2,633 % ANNEX II Fundamental spreads for the calculation of the matching adjustment The fundamental spreads set out in this Annex are expressed in basis points and do not include any increase in accordance with Article 77c(1)(c) of Directive 2009/138/EC. 1. Exposures to central governments and central banks The fundamental spreads apply to exposures denominated in all currencies. The fundamental spreads for durations from 11 to 30 years are equal to the fundamental spreads for duration 10 years. Duration (in years) Austria Belgium Bulgaria Croatia Czech Republic Cyprus Denmark 1 0 0 34 5 1 27 1 2 0 0 42 5 1 45 1 3 0 1 47 5 3 50 0 4 0 3 50 5 4 51 0 5 1 4 55 5 6 54 0 6 1 5 58 5 8 56 0 7 2 6 61 5 10 57 0 8 3 7 63 5 12 56 0 9 4 8 65 5 13 53 0 10 4 9 67 5 14 52 0 Duration (in years) Estonia Finland France Germany Greece Hungary Ireland 1 0 0 0 0 424 4 18 2 0 0 0 0 259 4 25 3 1 0 0 0 228 4 28 4 3 0 0 0 198 4 29 5 4 0 0 0 180 4 30 6 5 0 0 0 176 4 31 7 6 0 0 0 173 4 32 8 7 1 2 0 178 2 33 9 8 1 3 0 180 1 33 10 9 1 3 0 182 4 33 Duration (in years) Italy Latvia Lithuania Luxembourg Malta Netherlands Poland 1 6 6 6 0 18 0 4 2 14 12 12 0 25 0 4 3 18 16 16 0 28 0 4 4 20 18 18 0 29 0 4 5 22 20 20 0 30 0 4 6 23 21 21 0 31 0 4 7 25 22 23 0 32 0 4 8 26 24 24 2 33 0 4 9 28 25 25 3 33 0 4 10 29 25 26 3 33 1 4 Duration (in years) Portugal Romania Slovakia Slovenia Spain Sweden United Kingdom 1 27 10 13 21 6 0 0 2 45 18 17 24 12 0 0 3 50 21 20 28 16 0 0 4 51 22 21 33 18 0 0 5 54 23 23 36 20 0 0 6 56 25 24 40 21 0 0 7 57 27 26 41 23 0 0 8 56 28 27 43 24 0 0 9 53 30 27 43 25 0 0 10 52 27 27 43 26 0 0 Duration (in years) Liechtenstein Norway Switzerland Australia Brazil Canada Chile 1 0 0 0 0 12 0 17 2 0 0 0 0 12 0 19 3 0 0 0 0 12 0 18 4 0 0 0 0 12 0 17 5 0 0 0 0 12 0 16 6 0 0 0 0 12 0 15 7 0 0 0 0 12 0 14 8 0 0 0 0 12 0 15 9 0 0 0 0 12 0 16 10 0 0 0 0 12 0 13 Duration (in years) China Colombia Hong Kong India Japan Malaysia Mexico 1 0 11 0 9 0 0 10 2 0 19 0 9 0 0 9 3 1 30 0 9 0 0 10 4 2 38 0 9 0 0 10 5 2 40 0 9 0 0 10 6 3 44 0 9 0 0 10 7 4 46 0 9 0 0 10 8 8 44 0 9 0 0 10 9 5 41 0 9 1 0 10 10 5 44 0 9 1 0 10 Duration (in years) New Zealand Russia Singapore South Africa South Korea Thailand Taiwan 1 0 0 0 3 10 0 4 2 0 0 0 7 12 0 4 3 0 0 0 7 12 0 4 4 0 0 0 6 14 0 4 5 0 2 0 5 15 0 4 6 0 6 0 5 16 0 4 7 0 8 0 7 16 0 4 8 0 13 0 8 16 0 4 9 0 19 0 8 16 0 4 10 0 19 0 9 16 0 4 Duration (in years) United States 1 0 2 0 3 0 4 0 5 0 6 0 7 0 8 0 9 0 10 0 2. Exposures to financial institutions 2.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 47 127 241 582 1 210 2 6 21 47 127 241 582 992 3 7 23 48 119 237 578 821 4 8 26 51 120 236 577 687 5 10 29 56 123 236 577 582 6 11 31 60 128 236 577 577 7 12 33 61 130 236 577 577 8 12 34 61 129 236 577 577 9 12 35 61 128 236 577 577 10 13 36 61 127 236 577 577 11 13 37 61 127 236 577 577 12 14 38 61 127 236 577 577 13 14 39 61 127 236 577 577 14 14 39 61 127 236 577 577 15 14 39 61 127 236 577 577 16 14 39 61 127 236 577 577 17 14 39 61 127 236 577 577 18 14 39 61 127 236 577 577 19 14 39 61 127 236 577 577 20 14 39 61 127 236 577 577 21 15 39 61 127 236 577 577 22 15 39 61 127 236 577 577 23 16 39 61 127 236 577 577 24 17 39 61 127 236 577 577 25 17 39 61 127 236 577 577 26 18 39 61 127 236 577 577 27 19 39 61 127 236 577 577 28 20 39 61 127 236 577 577 29 20 39 61 127 236 577 577 30 20 39 61 127 236 577 577 2.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 25 52 131 245 586 1 230 2 12 28 54 133 247 588 1 010 3 14 30 55 126 244 585 836 4 15 33 58 127 243 584 700 5 16 35 63 130 242 583 592 6 17 37 66 134 242 583 583 7 18 39 67 136 241 582 582 8 17 39 66 134 241 582 582 9 17 40 65 132 240 582 582 10 17 40 65 131 240 581 581 11 17 41 65 131 239 581 581 12 17 41 64 130 239 580 580 13 17 41 64 130 238 579 579 14 17 41 63 129 238 579 579 15 16 41 63 129 237 579 579 16 15 40 62 128 237 578 578 17 15 40 62 128 237 578 578 18 15 40 62 128 236 578 578 19 15 40 62 128 236 578 578 20 15 40 62 128 237 578 578 21 16 40 63 129 237 578 578 22 16 41 63 129 237 579 579 23 17 41 63 129 238 579 579 24 17 41 63 129 238 579 579 25 17 41 63 129 238 579 579 26 18 41 63 129 238 579 579 27 19 41 63 129 238 579 579 28 20 41 63 129 238 579 579 29 20 41 63 129 238 579 579 30 21 41 63 129 238 579 579 2.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 21 47 126 241 582 1 210 2 6 21 47 126 241 582 992 3 7 23 48 119 237 578 821 4 8 26 51 120 236 577 687 5 10 28 56 123 236 577 582 6 11 31 59 128 236 577 577 7 12 33 61 130 236 577 577 8 12 34 61 128 236 577 577 9 12 35 61 127 236 577 577 10 13 36 61 127 236 577 577 11 13 37 61 127 236 577 577 12 14 38 61 127 236 577 577 13 14 38 61 127 236 577 577 14 14 39 61 127 236 577 577 15 14 39 61 127 236 577 577 16 14 39 61 127 236 577 577 17 14 39 61 127 236 577 577 18 14 39 61 127 236 577 577 19 14 39 61 127 236 577 577 20 14 39 61 127 236 577 577 21 15 39 61 127 236 577 577 22 15 39 61 127 236 577 577 23 16 39 61 127 236 577 577 24 17 39 61 127 236 577 577 25 17 39 61 127 236 577 577 26 18 39 61 127 236 577 577 27 19 39 61 127 236 577 577 28 20 39 61 127 236 577 577 29 20 39 61 127 236 577 577 30 20 39 61 127 236 577 577 2.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 86 101 127 206 321 662 1 216 2 81 96 122 202 316 657 1 000 3 85 101 126 196 315 656 828 4 83 101 126 195 311 652 695 5 82 101 128 195 308 649 649 6 81 101 130 198 306 647 647 7 80 101 129 198 303 644 644 8 78 100 127 195 302 643 643 9 77 100 126 192 300 642 642 10 74 97 122 188 296 638 638 11 71 95 119 185 294 635 635 12 70 94 117 184 292 633 633 13 70 94 116 183 291 632 632 14 69 94 116 182 291 632 632 15 69 93 116 182 290 631 631 16 68 93 115 181 289 631 631 17 67 92 114 180 289 630 630 18 67 91 113 180 288 629 629 19 66 90 113 179 287 628 628 20 65 90 112 178 287 628 628 21 65 89 111 177 286 627 627 22 64 88 110 176 285 626 626 23 63 87 109 176 284 625 625 24 62 86 108 174 283 624 624 25 61 85 107 173 282 623 623 26 60 84 106 172 281 622 622 27 58 83 105 171 280 621 621 28 57 82 104 170 279 620 620 29 56 81 103 169 278 619 619 30 55 80 102 168 276 618 618 2.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 25 51 130 244 586 1 208 2 11 27 53 132 246 588 991 3 14 30 55 125 244 585 821 4 15 33 58 128 243 584 688 5 17 36 64 131 243 584 584 6 18 38 67 135 243 584 584 7 19 40 68 137 243 584 584 8 19 41 67 135 242 583 583 9 18 41 67 134 242 583 583 10 18 42 66 133 241 582 582 11 18 42 66 132 241 582 582 12 19 43 66 132 240 581 581 13 18 43 65 131 240 581 581 14 18 43 65 131 240 581 581 15 18 43 65 131 239 580 580 16 17 42 64 130 239 580 580 17 17 42 64 130 239 580 580 18 17 42 64 130 239 580 580 19 17 42 64 130 239 580 580 20 18 42 64 131 239 580 580 21 18 42 65 131 239 580 580 22 18 43 65 131 240 581 581 23 18 43 65 131 240 581 581 24 18 43 65 131 240 581 581 25 18 43 65 131 240 581 581 26 19 43 65 131 240 581 581 27 19 43 65 131 240 581 581 28 20 43 65 131 240 581 581 29 20 43 65 131 240 581 581 30 21 43 65 131 240 581 581 2.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 52 67 94 173 287 628 1 224 2 56 71 97 177 291 632 1 006 3 62 78 103 173 292 633 834 4 65 83 108 177 293 634 699 5 67 86 114 181 293 635 635 6 68 88 117 185 293 634 634 7 69 90 118 187 292 634 634 8 68 89 116 184 291 632 632 9 66 89 115 181 290 631 631 10 65 88 113 180 288 629 629 11 64 88 112 178 286 628 628 12 63 87 110 176 285 626 626 13 62 86 109 175 283 624 624 14 61 85 107 173 282 623 623 15 59 84 106 172 281 622 622 16 58 83 105 171 279 621 621 17 57 82 104 170 278 620 620 18 56 81 103 169 278 619 619 19 56 80 102 168 277 618 618 20 55 79 102 168 276 617 617 21 54 79 101 167 276 617 617 22 53 78 100 166 275 616 616 23 53 77 99 165 274 615 615 24 52 76 98 165 273 614 614 25 51 75 98 164 272 613 613 26 50 75 97 163 271 612 612 27 49 74 96 162 270 612 612 28 48 73 95 161 270 611 611 29 48 72 94 160 269 610 610 30 47 71 93 159 268 609 609 2.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 20 46 126 240 581 1 209 2 5 20 46 126 240 581 991 3 6 22 47 118 236 577 820 4 7 25 50 120 235 576 686 5 9 28 55 122 235 576 581 6 10 30 59 127 235 576 576 7 11 33 61 129 235 576 576 8 11 33 60 128 235 576 576 9 11 34 60 127 235 576 576 10 12 35 60 126 235 576 576 11 13 36 60 126 235 576 576 12 13 37 60 126 235 576 576 13 13 38 60 126 235 576 576 14 14 38 60 126 235 576 576 15 14 38 60 126 235 576 576 16 14 38 60 126 235 576 576 17 13 38 60 126 235 576 576 18 13 38 60 126 235 576 576 19 14 38 60 126 235 576 576 20 14 38 60 126 235 576 576 21 15 38 60 126 235 576 576 22 15 38 60 126 235 576 576 23 16 38 60 126 235 576 576 24 17 38 60 126 235 576 576 25 17 38 60 126 235 576 576 26 18 38 60 126 235 576 576 27 19 38 60 126 235 576 576 28 20 38 60 126 235 576 576 29 20 38 60 126 235 576 576 30 20 38 60 126 235 576 576 2.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 7 25 57 158 259 600 1 227 2 7 25 57 158 259 600 1 007 3 8 27 57 142 255 596 833 4 10 30 59 131 253 594 697 5 11 31 59 118 252 593 593 6 13 35 62 110 251 592 592 7 15 37 63 101 249 591 591 8 16 38 61 94 248 590 590 9 19 45 65 88 247 589 589 10 18 45 62 84 247 588 588 11 17 44 60 83 246 587 587 12 16 43 61 84 245 586 586 13 17 44 61 84 244 585 585 14 17 44 61 84 243 585 585 15 17 44 61 84 243 584 584 16 17 44 61 84 241 582 582 17 17 44 61 84 240 581 581 18 17 44 61 84 240 581 581 19 17 44 61 84 240 581 581 20 17 44 61 84 240 581 581 21 17 44 61 84 240 581 581 22 17 44 61 84 240 581 581 23 17 44 61 84 240 581 581 24 17 44 61 84 239 580 580 25 17 44 61 84 239 580 580 26 18 44 61 84 238 579 579 27 19 44 61 84 238 579 579 28 20 44 61 84 237 579 579 29 20 44 61 84 237 578 578 30 20 44 61 84 237 578 578 2.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 88 103 129 208 322 664 1 245 2 85 100 126 206 320 661 1 024 3 84 100 125 196 314 655 850 4 82 100 125 195 310 651 714 5 81 100 127 195 307 648 648 6 80 100 129 197 305 646 646 7 78 99 128 196 302 643 643 8 76 98 124 192 299 640 640 9 73 96 122 189 297 638 638 10 72 95 120 186 295 636 636 11 71 95 119 185 293 634 634 12 70 94 117 183 291 633 633 13 68 93 115 181 290 631 631 14 67 91 114 180 288 629 629 15 66 90 112 178 287 628 628 16 64 89 111 177 286 627 627 17 63 88 110 176 284 626 626 18 62 87 109 175 283 625 625 19 61 86 108 174 283 624 624 20 60 85 107 173 282 623 623 21 60 84 106 172 281 622 622 22 59 83 105 171 280 621 621 23 58 82 104 170 279 620 620 24 57 81 103 169 278 619 619 25 56 80 102 168 277 618 618 26 55 79 101 167 276 617 617 27 54 78 100 166 275 616 616 28 53 77 99 165 274 615 615 29 52 76 98 164 273 614 614 30 51 75 97 163 272 613 613 2.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 61 76 102 181 296 637 1 243 2 59 74 101 180 294 635 1 021 3 59 75 100 171 289 630 848 4 59 76 102 171 287 628 711 5 58 77 105 172 284 625 625 6 57 77 106 174 282 623 623 7 57 78 106 175 280 621 621 8 55 77 104 172 279 620 620 9 54 76 102 169 277 618 618 10 53 76 101 167 276 617 617 11 52 76 100 166 275 616 616 12 52 76 99 165 274 615 615 13 52 76 98 165 273 614 614 14 51 76 98 164 272 614 614 15 50 75 97 163 272 613 613 16 49 74 96 162 271 612 612 17 49 73 95 161 270 611 611 18 48 72 95 161 269 610 610 19 47 72 94 160 269 610 610 20 47 72 94 160 269 610 610 21 47 71 94 160 268 609 609 22 47 71 93 159 268 609 609 23 46 70 93 159 267 608 608 24 45 70 92 158 267 608 608 25 45 69 91 158 266 607 607 26 44 69 91 157 265 607 607 27 43 68 90 156 265 606 606 28 43 67 89 156 264 605 605 29 42 67 89 155 263 605 605 30 41 66 88 154 263 604 604 2.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 31 46 72 151 266 607 1 232 2 31 46 73 152 266 607 1 011 3 31 48 72 143 261 602 837 4 32 49 74 144 259 600 700 5 32 51 79 146 258 599 599 6 33 53 81 150 257 599 599 7 33 54 82 151 257 598 598 8 32 54 81 149 256 597 597 9 32 54 80 147 255 596 596 10 31 55 79 146 254 595 595 11 31 55 79 145 254 595 595 12 31 55 78 144 253 594 594 13 30 55 77 143 252 593 593 14 30 54 76 143 251 592 592 15 29 54 76 142 250 592 592 16 28 53 75 141 249 591 591 17 28 52 74 140 249 590 590 18 27 52 74 140 248 590 590 19 27 51 74 140 248 589 589 20 27 51 74 140 248 589 589 21 27 51 74 140 248 589 589 22 27 51 74 140 248 589 589 23 27 51 73 140 248 589 589 24 27 51 73 139 248 589 589 25 26 51 73 139 248 589 589 26 26 51 73 139 247 589 589 27 26 50 73 139 247 588 588 28 26 50 72 138 247 588 588 29 25 50 72 138 247 588 588 30 25 50 72 138 246 588 588 2.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 27 106 220 561 1 203 2 1 5 28 107 221 562 986 3 2 5 29 99 218 559 816 4 2 6 31 101 217 558 682 5 3 9 37 104 216 558 578 6 4 12 40 109 216 558 558 7 5 14 42 111 216 557 557 8 5 15 41 109 216 557 557 9 7 15 41 108 216 557 557 10 7 17 41 108 216 557 557 11 8 19 43 109 217 559 559 12 8 18 41 108 216 557 557 13 10 20 43 109 217 558 558 14 10 20 42 108 217 558 558 15 11 19 41 107 216 557 557 16 11 18 40 106 215 556 556 17 12 18 40 106 214 556 556 18 13 18 40 106 215 556 556 19 14 19 40 107 215 556 556 20 14 19 41 107 216 557 557 21 15 20 42 108 216 557 557 22 15 21 42 108 216 557 557 23 16 22 42 108 216 557 557 24 17 22 42 108 216 557 557 25 17 23 43 108 216 557 557 26 18 24 45 108 216 557 557 27 18 25 46 108 216 557 557 28 19 25 47 108 216 557 557 29 20 26 48 108 216 557 557 30 20 28 49 108 216 557 557 2.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 62 89 168 282 623 1 251 2 47 62 89 168 282 623 1 027 3 48 64 89 160 278 619 850 4 48 66 91 161 276 617 711 5 49 68 95 162 275 616 616 6 49 69 97 166 273 615 615 7 49 70 98 167 272 614 614 8 48 70 96 164 271 612 612 9 47 69 95 162 270 611 611 10 47 70 95 161 269 611 611 11 46 70 94 160 268 610 610 12 46 70 93 159 268 609 609 13 45 70 92 158 267 608 608 14 45 69 92 158 266 607 607 15 44 69 91 157 266 607 607 16 43 68 90 156 265 606 606 17 43 67 89 156 264 605 605 18 42 67 89 155 263 605 605 19 42 66 88 154 263 604 604 20 42 66 88 154 263 604 604 21 41 66 88 154 263 604 604 22 41 65 88 154 262 603 603 23 40 65 87 153 262 603 603 24 40 64 87 153 261 602 602 25 39 64 86 152 261 602 602 26 39 63 85 152 260 601 601 27 38 63 85 151 259 601 601 28 38 62 84 150 259 600 600 29 37 61 84 150 258 599 599 30 36 61 83 149 258 599 599 2.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 15 30 56 135 250 591 1 239 2 19 34 60 140 254 595 1 016 3 23 40 64 135 253 594 841 4 27 45 70 139 255 596 704 5 30 49 76 144 256 597 597 6 29 49 78 146 254 595 595 7 34 55 83 152 258 599 599 8 33 55 82 149 256 598 598 9 34 56 82 149 257 598 598 10 36 59 84 150 259 600 600 11 38 61 85 151 260 601 601 12 39 63 86 152 261 602 602 13 40 64 87 153 261 602 602 14 40 65 87 153 261 603 603 15 40 65 87 153 262 603 603 16 40 64 86 153 261 602 602 17 40 64 86 153 261 602 602 18 39 63 86 152 260 601 601 19 39 63 85 151 260 601 601 20 39 63 85 151 260 601 601 21 38 63 85 151 260 601 601 22 38 63 85 151 260 601 601 23 38 62 85 151 259 600 600 24 38 62 84 150 259 600 600 25 37 62 84 150 258 600 600 26 37 61 83 149 258 599 599 27 36 61 83 149 257 599 599 28 36 60 82 148 257 598 598 29 35 60 82 148 256 597 597 30 35 59 81 147 256 597 597 2.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 13 29 55 134 248 589 1 246 2 15 30 56 135 250 591 1 022 3 17 33 58 129 247 588 846 4 19 36 61 131 246 587 707 5 20 39 67 134 246 587 599 6 22 42 70 139 246 588 588 7 23 44 72 141 246 588 588 8 23 45 72 139 246 588 588 9 23 46 72 138 247 588 588 10 24 47 72 138 247 588 588 11 25 48 72 138 247 588 588 12 25 49 73 139 247 588 588 13 26 50 73 139 247 588 588 14 26 51 73 139 247 589 589 15 26 51 73 139 248 589 589 16 26 50 73 139 247 588 588 17 26 50 73 139 247 588 588 18 26 50 73 139 247 588 588 19 26 50 73 139 247 588 588 20 26 51 73 139 247 589 589 21 26 51 73 139 247 589 589 22 26 50 73 139 247 588 588 23 26 50 72 139 247 588 588 24 25 50 72 138 247 588 588 25 25 50 72 138 246 588 588 26 25 49 71 138 246 587 587 27 24 49 71 137 246 587 587 28 24 49 71 137 245 586 586 29 24 48 70 137 245 586 586 30 23 48 70 136 245 586 586 2.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 50 65 91 170 285 626 1 262 2 53 68 94 173 287 629 1 037 3 57 73 98 168 287 628 860 4 59 76 101 171 286 628 721 5 61 80 107 174 287 628 628 6 62 82 111 179 287 628 628 7 63 85 113 181 287 628 628 8 63 85 112 179 286 628 628 9 63 85 111 178 286 627 627 10 63 86 111 178 286 627 627 11 63 87 111 177 286 627 627 12 63 87 110 176 285 626 626 13 63 87 109 176 284 625 625 14 62 86 108 175 283 624 624 15 61 85 108 174 282 623 623 16 60 84 107 173 281 623 623 17 59 84 106 172 281 622 622 18 58 83 105 171 280 621 621 19 58 82 104 171 279 620 620 20 57 82 104 170 278 620 620 21 56 81 103 169 278 619 619 22 55 80 102 168 277 618 618 23 55 79 101 167 276 617 617 24 54 78 100 167 275 616 616 25 53 77 99 166 274 615 615 26 52 76 99 165 273 614 614 27 51 75 98 164 272 613 613 28 50 75 97 163 271 613 613 29 49 74 96 162 270 612 612 30 48 73 95 161 270 611 611 2.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 96 122 202 316 657 1 305 2 85 100 126 206 320 661 1 073 3 86 103 127 198 316 657 891 4 87 104 129 199 314 655 746 5 90 109 136 203 316 657 657 6 92 112 140 209 316 658 658 7 93 114 142 211 317 658 658 8 94 116 143 210 318 659 659 9 95 117 143 210 318 659 659 10 95 119 143 210 318 659 659 11 95 119 143 209 318 659 659 12 95 119 142 208 317 658 658 13 94 118 141 207 315 657 657 14 93 117 139 205 314 655 655 15 91 116 138 204 312 654 654 16 90 114 136 202 311 652 652 17 88 113 135 201 310 651 651 18 87 111 134 200 308 649 649 19 85 110 132 198 307 648 648 20 84 109 131 197 305 647 647 21 83 107 129 196 304 645 645 22 81 106 128 194 303 644 644 23 80 104 126 193 301 642 642 24 78 103 125 191 300 641 641 25 77 101 123 189 298 639 639 26 75 100 122 188 296 638 638 27 74 98 120 186 295 636 636 28 72 97 119 185 293 634 634 29 71 95 117 183 292 633 633 30 69 94 116 182 290 632 632 2.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 6 22 48 127 241 582 1 235 2 10 25 51 131 245 586 1 015 3 13 30 55 125 244 585 841 4 17 34 59 129 244 585 704 5 19 38 66 133 245 587 596 6 21 41 70 138 246 587 587 7 23 44 72 141 246 588 588 8 23 45 72 139 247 588 588 9 23 46 72 139 247 588 588 10 24 47 72 138 247 588 588 11 24 48 72 138 247 588 588 12 25 49 72 138 246 588 588 13 24 49 71 137 246 587 587 14 24 48 71 137 245 586 586 15 23 48 70 136 244 586 586 16 22 47 69 135 244 585 585 17 22 46 68 135 243 584 584 18 21 46 68 134 243 584 584 19 21 46 68 134 243 584 584 20 21 46 68 134 243 584 584 21 22 46 68 134 243 584 584 22 22 46 68 134 243 584 584 23 22 46 68 134 243 584 584 24 21 46 68 134 243 584 584 25 21 46 68 134 243 584 584 26 21 46 68 134 242 584 584 27 21 46 68 134 242 584 584 28 21 45 68 134 242 583 583 29 21 45 67 134 242 583 583 30 21 45 67 133 242 583 583 2.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 92 107 134 213 327 668 1 330 2 93 108 134 213 327 669 1 091 3 93 110 134 205 323 664 903 4 94 112 137 207 322 663 756 5 95 114 142 209 321 662 662 6 96 116 144 213 321 662 662 7 97 118 146 215 320 661 661 8 96 118 145 213 320 661 661 9 95 118 144 211 319 660 660 10 94 118 142 209 317 658 658 11 93 117 141 207 315 657 657 12 92 116 139 205 313 655 655 13 90 114 137 203 312 653 653 14 88 113 135 201 310 651 651 15 86 111 133 199 308 649 649 16 84 109 131 197 306 647 647 17 83 107 129 196 304 645 645 18 81 106 128 194 302 644 644 19 80 104 126 193 301 642 642 20 79 103 125 192 300 641 641 21 78 102 124 191 299 640 640 22 77 101 123 189 298 639 639 23 76 100 122 188 297 638 638 24 74 99 121 187 296 637 637 25 73 98 120 186 295 636 636 26 72 97 119 185 293 635 635 27 71 96 118 184 292 634 634 28 70 94 117 183 291 632 632 29 69 93 116 182 290 631 631 30 68 92 115 181 289 630 630 2.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 350 365 392 471 585 926 1 356 2 77 92 118 198 312 653 1 107 3 81 98 122 193 311 652 914 4 85 103 128 197 313 654 763 5 88 107 134 201 314 655 655 6 90 110 138 207 314 656 656 7 91 113 141 209 315 656 656 8 92 114 141 209 316 657 657 9 93 115 141 208 316 657 657 10 93 116 141 207 316 657 657 11 93 117 141 207 316 657 657 12 94 118 141 207 316 657 657 13 95 119 141 208 316 657 657 14 95 120 142 208 317 658 658 15 96 121 143 209 317 659 659 16 97 121 144 210 318 659 659 17 98 123 145 211 319 661 661 18 99 124 146 212 320 662 662 19 100 125 147 213 321 663 663 20 101 125 147 214 322 663 663 21 101 125 148 214 322 663 663 22 101 125 147 214 322 663 663 23 100 125 147 213 322 663 663 24 100 124 146 212 321 662 662 25 99 123 145 211 320 661 661 26 98 122 144 210 319 660 660 27 96 121 143 209 318 659 659 28 95 120 142 208 316 658 658 29 94 118 140 207 315 656 656 30 92 117 139 205 314 655 655 2.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 10 36 116 230 571 1 223 2 1 10 36 116 230 571 1 003 3 2 12 37 107 226 567 829 4 2 14 39 108 224 565 694 5 3 16 43 110 223 564 587 6 4 17 46 114 222 563 563 7 5 19 47 116 221 563 563 8 5 19 46 114 221 562 562 9 7 19 45 111 220 561 561 10 7 20 44 111 219 560 560 11 8 21 44 111 219 560 560 12 8 21 44 111 219 560 560 13 10 22 44 111 219 560 560 14 10 22 45 111 219 560 560 15 11 23 45 111 219 561 561 16 11 23 45 111 219 561 561 17 12 23 45 111 220 561 561 18 13 23 46 112 220 561 561 19 14 24 46 112 221 562 562 20 14 25 47 113 222 563 563 21 15 26 48 114 223 564 564 22 16 26 49 115 223 564 564 23 17 27 49 115 224 565 565 24 17 28 50 116 224 566 566 25 17 28 50 116 225 566 566 26 18 28 51 117 225 566 566 27 19 29 51 117 226 567 567 28 20 29 51 118 226 567 567 29 20 30 52 118 226 567 567 30 21 30 52 118 227 568 568 2.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 53 69 95 174 288 630 1 253 2 54 70 96 175 289 630 1 028 3 55 72 96 167 285 626 852 4 56 73 98 168 283 625 713 5 56 75 103 170 282 624 624 6 57 77 106 174 282 623 623 7 57 78 106 175 280 621 621 8 56 78 105 173 280 621 621 9 56 78 104 171 279 620 620 10 55 78 103 169 277 619 619 11 54 77 101 167 276 617 617 12 52 77 100 166 274 615 615 13 51 76 98 164 273 614 614 14 50 74 96 163 271 612 612 15 48 73 95 161 270 611 611 16 47 71 93 159 268 609 609 17 45 70 92 158 267 608 608 18 44 69 91 157 265 607 607 19 43 68 90 156 264 606 606 20 43 67 89 155 264 605 605 21 42 67 89 155 263 605 605 22 41 66 88 154 263 604 604 23 41 65 87 154 262 603 603 24 40 65 87 153 261 602 602 25 39 64 86 152 261 602 602 26 39 63 85 151 260 601 601 27 38 62 85 151 259 600 600 28 37 62 84 150 259 600 600 29 37 61 83 149 258 599 599 30 36 61 83 149 257 598 598 2.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 114 130 156 235 349 690 1 346 2 115 131 157 236 350 692 1 103 3 118 134 159 230 348 689 913 4 120 137 162 232 347 689 764 5 121 140 168 235 347 689 689 6 122 142 171 239 347 688 688 7 123 144 172 241 346 688 688 8 122 144 171 238 346 687 687 9 121 144 170 236 345 686 686 10 121 144 169 235 343 685 685 11 120 143 167 233 342 683 683 12 118 142 165 232 340 681 681 13 116 141 163 229 338 679 679 14 114 139 161 227 336 677 677 15 112 136 159 225 333 674 674 16 109 134 156 222 331 672 672 17 107 131 154 220 328 669 669 18 105 129 151 218 326 667 667 19 103 127 149 215 324 665 665 20 101 125 148 214 322 663 663 21 99 124 146 212 320 662 662 22 97 122 144 210 319 660 660 23 96 120 142 208 317 658 658 24 94 118 140 207 315 656 656 25 92 116 139 205 313 654 654 26 90 115 137 203 312 653 653 27 89 113 135 201 310 651 651 28 87 111 134 200 308 649 649 29 85 110 132 198 307 648 648 30 84 108 130 197 305 646 646 2.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 174 189 215 295 409 750 1 342 2 183 198 224 304 418 759 1 110 3 188 205 229 300 418 759 924 4 190 208 233 302 418 759 776 5 191 210 238 305 417 758 758 6 191 211 240 308 416 757 757 7 191 212 240 309 414 755 755 8 189 211 238 305 412 754 754 9 187 210 236 303 411 752 752 10 187 210 235 301 409 751 751 11 185 209 233 299 407 749 749 12 183 207 230 296 405 746 746 13 180 205 227 293 402 743 743 14 177 202 224 290 399 740 740 15 174 199 221 287 395 737 737 16 171 195 218 284 392 733 733 17 168 192 214 281 389 730 730 18 164 189 211 277 386 727 727 19 161 186 208 274 383 724 724 20 158 183 205 271 380 721 721 21 155 180 202 268 377 718 718 22 152 177 199 265 373 715 715 23 149 173 196 262 370 711 711 24 146 170 192 259 367 708 708 25 143 167 189 255 364 705 705 26 140 164 186 252 361 702 702 27 137 161 183 249 358 699 699 28 134 158 180 247 355 696 696 29 131 155 178 244 352 693 693 30 128 153 175 241 349 691 691 2.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 27 42 68 148 262 603 1 281 2 28 43 69 149 263 604 1 050 3 29 46 70 141 259 600 869 4 30 48 73 142 258 599 727 5 31 50 78 145 257 598 615 6 32 52 80 149 256 598 598 7 32 53 81 150 256 597 597 8 31 53 80 147 254 596 596 9 30 53 79 145 254 595 595 10 30 53 78 144 253 594 594 11 30 54 77 144 252 593 593 12 30 54 77 143 251 593 593 13 29 54 76 142 251 592 592 14 29 54 76 142 250 592 592 15 29 53 75 142 250 591 591 16 29 53 75 141 250 591 591 17 28 53 75 141 250 591 591 18 29 53 75 141 250 591 591 19 29 53 75 141 250 591 591 20 29 53 75 142 250 591 591 21 29 53 76 142 250 591 591 22 29 53 75 142 250 591 591 23 29 53 75 142 250 591 591 24 29 53 75 141 250 591 591 25 28 53 75 141 250 591 591 26 28 53 75 141 249 591 591 27 28 52 75 141 249 590 590 28 28 52 74 140 249 590 590 29 27 52 74 140 249 590 590 30 27 52 74 140 248 590 590 2.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 23 38 64 144 258 599 1 280 2 25 40 66 146 260 601 1 050 3 28 44 69 139 258 599 868 4 30 48 73 143 258 599 726 5 33 52 79 146 259 600 614 6 34 54 83 151 259 600 600 7 36 57 85 154 260 601 601 8 36 58 85 152 260 601 601 9 36 59 85 152 260 601 601 10 37 61 85 152 260 601 601 11 38 62 86 152 261 602 602 12 39 63 86 152 261 602 602 13 39 64 86 152 261 602 602 14 39 64 86 152 261 602 602 15 39 64 86 152 260 602 602 16 39 63 85 151 260 601 601 17 39 63 85 151 260 601 601 18 38 63 85 151 260 601 601 19 39 63 85 151 260 601 601 20 39 63 86 152 260 601 601 21 39 64 86 152 260 602 602 22 39 64 86 152 260 602 602 23 39 63 86 152 260 601 601 24 39 63 85 151 260 601 601 25 38 63 85 151 260 601 601 26 38 62 84 151 259 600 600 27 37 62 84 150 259 600 600 28 37 61 84 150 258 599 599 29 36 61 83 149 258 599 599 30 36 60 83 149 257 598 598 2.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 124 139 165 245 359 700 1 375 2 123 138 164 243 358 699 1 125 3 123 139 164 235 353 694 928 4 123 141 166 235 351 692 775 5 124 143 170 237 350 691 691 6 123 144 172 241 348 689 689 7 124 145 173 242 347 688 688 8 123 145 172 239 346 688 688 9 122 144 170 237 345 686 686 10 122 145 170 236 345 686 686 11 122 145 169 235 344 685 685 12 121 145 168 234 343 684 684 13 120 144 167 233 341 683 683 14 119 143 166 232 340 681 681 15 117 141 163 230 338 679 679 16 115 139 161 227 336 677 677 17 112 136 158 225 333 674 674 18 109 134 156 222 331 672 672 19 107 132 154 220 329 670 670 20 105 130 152 218 326 668 668 21 103 127 150 216 324 665 665 22 101 125 147 213 322 663 663 23 98 123 145 211 320 661 661 24 96 121 143 209 318 659 659 25 94 119 141 207 315 657 657 26 92 116 139 205 313 654 654 27 90 114 137 203 311 652 652 28 88 112 135 201 309 650 650 29 86 110 133 199 307 648 648 30 84 109 131 197 305 646 646 2.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 9 35 115 229 570 1 238 2 1 11 37 117 231 572 1 016 3 2 15 40 110 229 570 841 4 2 19 44 113 229 570 704 5 4 22 50 117 229 571 596 6 5 25 54 122 230 571 571 7 7 28 56 125 230 572 572 8 7 29 56 123 230 572 572 9 7 30 55 122 230 572 572 10 7 31 55 122 230 571 571 11 8 32 55 122 230 571 571 12 8 32 55 121 230 571 571 13 10 33 55 121 230 571 571 14 10 33 55 121 229 571 571 15 11 32 55 121 229 570 570 16 11 32 54 120 229 570 570 17 13 32 54 120 229 570 570 18 13 32 54 120 229 570 570 19 14 32 55 121 229 570 570 20 14 33 55 121 230 571 571 21 15 33 56 122 230 571 571 22 16 34 56 122 231 572 572 23 17 34 56 123 231 572 572 24 17 35 57 123 231 573 573 25 18 35 57 123 232 573 573 26 18 35 57 123 232 573 573 27 19 35 57 123 232 573 573 28 20 35 57 124 232 573 573 29 20 35 58 124 232 573 573 30 21 36 58 124 232 574 574 2.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 35 50 76 156 270 611 1 246 2 35 50 77 156 270 611 1 022 3 35 52 77 147 266 606 845 4 36 53 78 148 263 604 707 5 36 55 82 150 262 603 603 6 39 59 87 156 264 605 605 7 36 57 85 154 260 601 601 8 40 62 89 157 264 605 605 9 39 62 88 155 263 604 604 10 34 57 82 148 257 598 598 11 30 53 77 143 252 593 593 12 27 51 74 140 248 589 589 13 24 49 71 137 246 587 587 14 22 47 69 135 244 585 585 15 21 45 68 134 242 583 583 16 19 44 66 132 241 582 582 17 18 43 65 131 240 581 581 18 18 42 64 131 239 580 580 19 17 42 64 130 239 580 580 20 17 42 64 130 239 580 580 21 17 42 64 130 239 580 580 22 17 42 64 130 239 580 580 23 17 42 64 130 239 580 580 24 17 42 64 130 239 580 580 25 17 42 64 130 239 580 580 26 18 42 64 130 238 580 580 27 19 42 64 130 238 580 580 28 20 41 64 130 238 579 579 29 20 41 64 130 238 579 579 30 21 41 63 130 238 579 579 2.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 187 202 228 308 422 763 1 463 2 184 200 226 305 419 760 1 192 3 182 198 223 293 412 753 984 4 179 197 222 291 407 748 820 5 176 195 222 290 402 743 743 6 173 193 222 290 398 739 739 7 170 191 219 288 393 735 735 8 166 188 215 282 389 731 731 9 162 185 210 277 385 727 727 10 159 182 207 273 381 723 723 11 155 179 203 269 378 719 719 12 152 176 199 265 374 715 715 13 148 173 195 261 370 711 711 14 145 169 192 258 366 707 707 15 141 166 188 254 363 704 704 16 138 163 185 251 359 701 701 17 135 159 182 248 356 698 698 18 132 157 179 245 353 695 695 19 129 154 176 242 351 692 692 20 127 151 173 240 348 689 689 21 124 149 171 237 346 687 687 22 122 146 168 235 343 684 684 23 119 144 166 232 340 682 682 24 117 141 163 230 338 679 679 25 114 139 161 227 336 677 677 26 112 136 159 225 333 674 674 27 110 134 156 222 331 672 672 28 108 132 154 220 329 670 670 29 105 130 152 218 327 668 668 30 103 128 150 216 325 666 666 2.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 9 26 52 111 247 588 1 245 2 9 26 52 111 247 588 1 022 3 10 29 54 105 245 586 845 4 12 34 57 102 245 587 707 5 17 40 62 105 246 588 598 6 18 44 66 100 247 588 588 7 19 46 65 93 248 589 589 8 17 44 64 92 248 589 589 9 17 45 66 95 248 589 589 10 19 48 69 100 248 589 589 11 21 50 71 103 248 590 590 12 23 53 72 104 249 590 590 13 24 55 72 104 249 590 590 14 24 55 72 104 249 590 590 15 24 55 72 104 249 590 590 16 24 55 72 104 248 589 589 17 24 55 72 104 248 590 590 18 24 55 72 104 248 590 590 19 24 55 72 104 248 590 590 20 24 55 72 104 249 590 590 21 24 55 72 104 249 590 590 22 24 55 72 104 250 591 591 23 24 55 72 104 250 591 591 24 24 55 72 104 250 591 591 25 24 55 72 104 250 591 591 26 24 55 72 104 250 591 591 27 24 55 72 104 250 591 591 28 24 55 72 104 249 591 591 29 24 55 72 104 249 590 590 30 24 55 72 104 249 590 590 2.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 13 93 207 548 1 215 2 1 5 12 91 205 547 995 3 2 5 11 82 200 541 822 4 2 6 13 83 198 539 687 5 3 7 18 85 197 538 581 6 4 8 21 89 197 538 538 7 5 9 22 91 197 538 538 8 5 9 22 90 197 538 538 9 7 11 22 89 197 538 538 10 7 11 22 89 197 538 538 11 8 12 23 89 197 538 538 12 8 13 25 89 198 539 539 13 10 14 26 89 198 539 539 14 10 14 29 90 198 539 539 15 11 16 30 90 198 540 540 16 11 16 31 90 199 540 540 17 12 17 33 91 199 540 540 18 13 18 34 91 200 541 541 19 14 19 35 92 200 541 541 20 14 19 37 92 201 542 542 21 15 20 38 93 201 543 543 22 15 21 39 94 202 543 543 23 16 22 40 94 202 544 544 24 17 22 42 94 203 544 544 25 17 23 44 95 203 544 544 26 18 24 45 95 203 544 544 27 18 25 46 95 203 544 544 28 19 25 47 95 203 545 545 29 20 26 48 95 203 545 545 30 20 28 49 95 204 545 545 3. Other exposures 3.1 Euro Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 45 167 306 3 076 2 1 15 22 45 167 343 2 293 3 1 15 24 50 162 355 1 731 4 1 17 27 54 159 354 1 338 5 2 19 31 56 159 345 1 060 6 3 21 33 59 159 332 859 7 4 24 35 61 159 316 710 8 4 25 36 64 159 299 597 9 5 26 38 67 159 283 508 10 5 26 40 69 159 266 438 11 5 27 40 70 159 252 380 12 6 27 40 70 159 252 333 13 6 27 40 70 159 252 293 14 6 27 40 70 159 252 259 15 6 27 42 70 159 252 252 16 7 27 44 70 159 252 252 17 8 27 47 70 159 252 252 18 8 27 49 70 159 252 252 19 9 27 52 70 159 252 252 20 9 27 54 70 159 252 252 21 9 27 57 70 159 252 252 22 10 27 59 70 159 252 252 23 10 27 62 70 159 252 252 24 11 27 64 70 159 252 252 25 11 27 67 72 159 252 252 26 11 27 70 75 159 252 252 27 12 27 72 77 159 252 252 28 12 27 75 78 159 252 252 29 13 27 78 81 159 252 252 30 13 27 80 83 159 252 252 3.2 Czech koruna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 5 19 26 49 172 310 3 129 2 7 22 28 52 174 349 2 337 3 7 22 31 57 169 362 1 765 4 7 23 34 61 166 361 1 364 5 8 25 37 62 166 351 1 080 6 9 27 39 65 165 337 875 7 10 30 41 66 165 321 722 8 9 30 41 69 164 304 606 9 9 30 43 71 164 286 516 10 9 31 44 73 163 269 444 11 9 31 44 73 163 256 385 12 9 30 43 73 162 255 337 13 8 29 43 73 162 255 296 14 8 29 42 72 161 254 262 15 7 28 42 72 161 254 254 16 7 28 45 71 160 253 253 17 8 28 47 71 160 253 253 18 8 27 50 71 160 253 253 19 9 27 52 71 160 253 253 20 9 28 55 71 160 253 253 21 9 28 58 71 161 254 254 22 10 28 60 72 161 254 254 23 10 29 63 72 161 254 254 24 11 29 66 72 161 254 254 25 11 29 68 73 161 254 254 26 11 29 71 75 161 254 254 27 12 29 73 77 161 254 254 28 12 29 76 80 161 254 254 29 13 29 78 81 161 254 254 30 14 29 81 83 161 254 254 3.3 Danish krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 15 22 45 167 306 3 076 2 1 15 22 45 167 343 2 292 3 1 15 24 50 161 355 1 731 4 1 16 27 54 159 354 1 337 5 2 18 31 55 159 345 1 060 6 3 21 33 59 159 332 859 7 4 24 35 61 159 316 710 8 4 25 36 63 159 299 597 9 5 26 38 67 159 283 508 10 5 26 39 69 159 266 437 11 5 27 40 69 159 252 380 12 6 27 40 70 159 252 333 13 6 27 40 70 159 252 293 14 6 27 40 70 159 252 259 15 6 27 42 70 159 252 252 16 7 27 44 70 159 252 252 17 8 27 47 70 159 252 252 18 8 27 49 70 159 252 252 19 9 27 52 70 159 252 252 20 9 27 54 70 159 252 252 21 9 27 57 70 159 252 252 22 10 27 59 70 159 252 252 23 10 27 62 70 159 252 252 24 11 27 64 70 159 252 252 25 11 27 67 72 159 252 252 26 11 27 70 75 159 252 252 27 12 27 72 77 159 252 252 28 12 27 75 78 159 252 252 29 13 27 78 81 159 252 252 30 13 27 80 83 159 252 252 3.4 Forint Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 81 95 102 125 247 343 3 091 2 76 90 97 120 242 345 2 312 3 78 93 102 128 239 358 1 746 4 75 91 102 129 234 358 1 354 5 73 91 103 128 231 350 1 074 6 73 91 103 129 229 338 874 7 72 92 103 128 227 323 724 8 70 91 102 130 225 318 609 9 70 90 103 132 224 317 519 10 66 87 100 130 220 313 447 11 63 85 98 128 217 310 389 12 62 83 96 126 215 309 340 13 61 82 95 125 215 308 308 14 60 82 95 125 214 307 307 15 60 81 94 124 214 307 307 16 59 80 94 124 213 306 306 17 59 80 93 123 212 305 305 18 58 79 92 122 212 305 305 19 57 78 91 121 211 304 304 20 56 78 91 121 210 303 303 21 56 77 90 120 209 302 302 22 55 76 89 119 208 302 302 23 54 75 88 118 207 301 301 24 53 74 87 117 206 300 300 25 52 73 86 116 205 299 299 26 51 72 85 115 204 297 297 27 49 71 84 114 203 296 296 28 48 70 83 113 202 295 295 29 47 69 82 112 201 294 294 30 46 68 83 111 200 293 293 3.5 Krona Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 4 19 25 49 171 305 3 069 2 6 21 27 51 173 343 2 291 3 7 22 31 57 168 356 1 731 4 8 24 35 61 166 355 1 339 5 9 26 38 63 167 346 1 062 6 10 29 40 66 166 333 862 7 11 31 42 68 166 317 713 8 11 31 43 70 166 301 599 9 11 32 44 73 165 284 510 10 11 32 45 74 165 267 439 11 10 32 45 75 164 257 382 12 10 31 45 75 164 257 334 13 10 31 44 74 163 257 295 14 9 31 44 74 163 256 261 15 9 30 44 74 163 256 256 16 8 30 45 73 162 255 255 17 8 30 47 73 162 255 255 18 8 30 50 73 162 255 255 19 9 30 52 73 162 255 255 20 9 30 55 73 162 256 256 21 10 30 58 74 163 256 256 22 10 31 61 74 163 256 256 23 10 31 63 74 163 256 256 24 11 31 66 74 163 256 256 25 11 31 68 74 163 256 256 26 12 31 71 75 163 256 256 27 12 31 73 77 163 256 256 28 12 31 76 80 163 256 256 29 13 31 79 82 163 256 256 30 14 31 82 84 163 256 256 3.6 Kuna Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 47 61 68 91 214 309 3 115 2 51 65 72 95 217 347 2 326 3 55 70 79 105 216 361 1 760 4 57 73 84 111 216 361 1 363 5 59 76 88 113 217 352 1 082 6 60 79 91 116 217 339 879 7 61 81 92 118 216 324 727 8 60 80 92 119 215 308 611 9 59 80 92 121 213 306 521 10 58 79 92 121 212 305 448 11 56 78 91 120 210 303 389 12 54 76 89 119 208 301 341 13 53 74 87 117 207 300 300 14 52 73 86 116 205 298 298 15 50 72 85 115 204 297 297 16 49 71 84 114 203 296 296 17 48 70 83 113 202 295 295 18 47 69 82 112 201 294 294 19 47 68 81 111 200 294 294 20 46 67 80 110 200 293 293 21 45 67 80 110 199 292 292 22 44 66 79 109 198 291 291 23 44 65 78 108 197 291 291 24 43 64 77 107 197 290 290 25 42 63 76 106 196 289 289 26 41 62 76 106 195 288 288 27 40 62 75 105 194 287 287 28 39 61 77 104 193 286 286 29 38 60 79 103 192 285 285 30 38 59 83 102 191 285 285 3.7 Lev Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 14 21 44 166 305 3 074 2 0 14 21 44 166 342 2 291 3 1 15 23 49 161 355 1 730 4 1 16 26 53 158 354 1 337 5 2 18 30 55 158 345 1 059 6 2 20 32 58 158 332 859 7 4 23 34 60 158 316 710 8 4 24 35 63 158 299 596 9 4 25 37 66 158 282 508 10 4 26 39 68 158 266 437 11 5 26 39 69 158 251 380 12 6 26 39 69 158 251 332 13 6 26 39 69 158 251 293 14 6 26 39 69 158 251 259 15 6 26 42 69 158 251 251 16 7 26 44 69 158 251 251 17 7 26 47 69 158 251 251 18 8 26 49 69 158 251 251 19 9 26 52 69 158 251 251 20 9 26 54 69 158 251 251 21 9 26 57 69 158 251 251 22 10 26 59 69 158 251 251 23 10 26 62 69 158 251 251 24 11 26 64 70 158 251 251 25 11 26 67 72 158 252 252 26 11 26 70 75 158 252 252 27 12 26 72 77 158 252 252 28 12 26 75 78 158 252 252 29 13 26 78 81 158 252 252 30 13 26 80 83 158 252 252 3.8 Pound sterling Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 11 23 46 185 310 3 121 2 0 11 23 46 185 348 2 329 3 1 11 24 51 179 360 1 758 4 1 13 27 57 176 359 1 358 5 2 16 29 60 175 350 1 075 6 2 18 33 61 174 336 871 7 3 21 36 60 173 320 720 8 4 23 37 60 172 303 604 9 7 31 41 58 171 285 514 10 9 34 41 57 170 268 442 11 8 33 41 56 169 262 384 12 7 32 40 56 168 261 336 13 6 30 40 56 168 261 295 14 6 30 41 56 167 260 261 15 6 30 42 56 166 259 259 16 7 30 44 56 165 258 258 17 8 30 47 56 164 257 257 18 8 30 50 57 163 256 256 19 9 30 52 60 163 256 256 20 9 30 55 61 163 257 257 21 9 30 57 63 164 257 257 22 10 30 59 66 164 257 257 23 10 30 62 68 163 256 256 24 11 30 64 70 163 256 256 25 11 30 67 73 162 255 255 26 11 30 69 75 162 255 255 27 12 30 73 76 161 254 254 28 12 30 75 78 161 254 254 29 13 30 78 81 161 254 254 30 13 30 80 83 160 253 253 3.9 Romanian leu Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 82 97 103 127 249 344 3 169 2 80 94 101 124 246 354 2 372 3 77 92 101 127 238 368 1 797 4 75 91 102 128 234 368 1 392 5 72 90 102 127 230 360 1 105 6 72 90 102 128 228 346 898 7 71 90 101 127 225 331 743 8 68 88 100 127 223 316 625 9 66 87 99 128 220 313 532 10 64 86 99 128 218 312 458 11 63 84 97 127 217 310 398 12 61 83 96 126 215 308 349 13 60 81 94 124 213 306 307 14 58 79 92 122 212 305 305 15 57 78 91 121 210 303 303 16 55 77 90 120 209 302 302 17 54 76 89 119 208 301 301 18 53 75 88 118 207 300 300 19 52 74 87 117 206 299 299 20 51 73 86 116 205 298 298 21 51 72 85 115 204 297 297 22 50 71 84 114 203 297 297 23 49 70 83 113 202 296 296 24 48 69 82 112 201 295 295 25 47 68 81 111 200 293 293 26 46 67 80 110 199 292 292 27 45 66 79 109 198 291 291 28 44 65 78 108 197 290 290 29 43 64 81 107 196 290 290 30 42 63 84 106 195 289 289 3.10 Zloty Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 56 70 77 100 222 317 3 164 2 54 68 75 98 221 352 2 364 3 52 67 76 102 214 367 1 791 4 51 67 78 104 210 367 1 387 5 50 67 79 104 208 358 1 100 6 49 68 80 105 206 344 892 7 49 69 80 106 204 328 738 8 47 68 79 107 202 311 620 9 46 67 79 108 200 294 528 10 45 66 80 109 199 292 454 11 44 66 79 109 198 291 394 12 44 65 78 108 197 290 344 13 43 64 77 107 197 290 303 14 42 63 77 107 196 289 289 15 41 63 76 106 195 288 288 16 40 62 75 105 194 287 287 17 40 61 74 104 193 287 287 18 39 60 73 103 193 286 286 19 38 60 73 103 192 285 285 20 38 60 73 103 192 285 285 21 38 59 72 102 192 285 285 22 38 59 72 102 191 284 284 23 37 58 72 101 191 284 284 24 36 58 71 101 190 283 283 25 36 57 70 100 190 283 283 26 35 56 72 100 189 282 282 27 34 56 75 99 188 281 281 28 34 55 77 98 187 281 281 29 33 54 80 98 187 280 280 30 32 54 83 97 186 279 279 3.11 Norwegian krone Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 26 40 47 70 192 311 3 135 2 26 40 47 70 193 349 2 340 3 25 40 48 74 186 362 1 767 4 24 40 51 77 183 361 1 366 5 24 41 53 78 182 352 1 082 6 24 43 55 81 181 338 877 7 25 45 56 82 180 322 725 8 24 45 56 84 179 305 609 9 24 45 57 86 178 288 518 10 24 45 58 87 178 271 445 11 23 45 58 87 177 270 387 12 22 44 57 87 176 269 338 13 22 43 56 86 175 269 298 14 21 42 55 85 175 268 268 15 20 42 55 85 174 267 267 16 19 41 54 84 173 266 266 17 19 40 53 83 172 266 266 18 18 40 53 83 172 265 265 19 18 39 53 82 172 265 265 20 18 39 55 82 172 265 265 21 18 39 58 82 172 265 265 22 18 39 61 82 172 265 265 23 18 39 63 82 172 265 265 24 18 39 66 82 171 265 265 25 17 39 68 82 171 264 264 26 17 39 71 82 171 264 264 27 17 38 73 81 171 264 264 28 17 38 76 81 170 264 264 29 16 38 79 82 170 263 263 30 16 38 82 84 170 263 263 3.12 Swiss franc Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 24 147 304 3 057 2 0 1 6 25 148 341 2 278 3 1 1 9 31 142 353 1 720 4 1 3 12 34 140 352 1 329 5 2 4 15 36 140 343 1 052 6 2 4 18 39 140 329 853 7 3 6 20 42 140 314 705 8 4 6 23 44 140 297 592 9 4 8 26 47 140 280 504 10 4 8 28 49 140 264 434 11 4 9 31 51 141 248 377 12 6 10 33 50 140 233 329 13 6 11 36 51 141 234 290 14 6 12 39 51 140 234 257 15 6 13 41 50 139 232 232 16 7 13 44 51 138 231 231 17 7 14 46 54 138 231 231 18 8 16 48 57 138 231 231 19 9 16 51 58 138 232 232 20 9 17 54 61 139 232 232 21 9 18 56 63 140 233 233 22 10 19 59 65 140 233 233 23 10 20 62 67 140 233 233 24 11 20 64 69 140 233 233 25 11 22 67 71 140 233 233 26 11 22 69 73 140 233 233 27 12 23 72 75 141 233 233 28 12 24 74 78 141 233 233 29 13 25 76 80 143 233 233 30 13 25 79 81 144 233 233 3.13 Australian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 42 56 63 86 209 316 3 187 2 42 56 63 86 209 354 2 380 3 41 56 65 91 203 368 1 798 4 40 57 67 94 199 367 1 389 5 40 58 70 95 198 357 1 100 6 41 59 71 97 197 343 891 7 41 61 72 98 196 327 736 8 40 60 72 99 195 310 618 9 39 60 73 101 194 292 526 10 39 60 73 102 193 286 452 11 38 60 73 102 192 285 393 12 37 59 72 102 191 284 343 13 37 58 71 101 190 283 302 14 36 57 70 100 190 283 283 15 35 57 70 100 189 282 282 16 34 56 69 99 188 281 281 17 34 55 68 98 187 281 281 18 33 55 68 98 187 280 280 19 33 54 67 97 186 280 280 20 33 54 67 97 186 279 279 21 32 54 67 97 186 279 279 22 32 53 66 96 186 279 279 23 32 53 66 96 185 278 278 24 31 52 66 95 185 278 278 25 30 52 69 95 184 277 277 26 30 51 72 94 184 277 277 27 29 51 75 94 183 276 276 28 29 50 77 93 182 275 275 29 28 49 79 92 182 275 275 30 27 49 83 92 181 274 274 3.14 Baht Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 10 24 31 54 176 313 3 153 2 14 28 35 58 180 351 2 353 3 17 32 40 66 178 364 1 777 4 19 35 46 73 178 363 1 373 5 21 39 51 76 180 354 1 088 6 21 39 51 77 177 340 882 7 26 46 57 83 181 324 729 8 25 45 57 84 180 307 612 9 26 47 59 88 181 289 521 10 28 50 63 92 182 275 448 11 30 51 64 94 183 277 389 12 30 52 65 95 184 277 340 13 31 52 65 95 185 278 299 14 31 53 66 96 185 278 278 15 31 53 66 96 185 278 278 16 31 52 65 95 184 278 278 17 31 52 65 95 185 278 278 18 30 51 64 94 184 277 277 19 30 51 64 94 183 276 276 20 30 51 64 94 183 276 276 21 29 51 64 94 183 276 276 22 29 51 64 94 183 276 276 23 29 50 63 93 183 276 276 24 29 50 66 93 182 275 275 25 28 49 68 93 182 275 275 26 28 49 71 92 181 274 274 27 27 48 73 92 181 274 274 28 27 48 77 91 180 273 273 29 26 47 79 91 180 273 273 30 26 47 82 90 179 272 272 3.15 Canadian dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 8 23 29 53 175 314 3 172 2 10 24 31 54 176 353 2 368 3 10 25 34 60 172 366 1 787 4 11 27 38 64 170 365 1 380 5 12 29 41 66 170 355 1 092 6 13 32 44 70 170 341 885 7 15 35 46 72 170 324 731 8 15 35 47 74 170 307 613 9 16 37 49 78 170 289 522 10 16 38 51 80 170 272 449 11 17 38 51 81 170 264 389 12 17 38 51 81 171 264 340 13 17 38 52 81 171 264 300 14 17 39 52 82 171 264 265 15 17 39 52 82 171 264 264 16 17 38 51 81 171 264 264 17 17 38 52 81 171 264 264 18 17 38 51 81 171 264 264 19 17 38 53 81 171 264 264 20 17 39 55 82 171 264 264 21 17 39 58 82 171 264 264 22 17 38 61 82 171 264 264 23 17 38 63 81 171 264 264 24 16 38 66 81 170 263 263 25 16 37 68 81 170 263 263 26 16 37 71 80 169 263 263 27 15 37 73 80 169 262 262 28 15 36 76 80 169 262 262 29 15 36 79 82 168 262 262 30 14 36 81 84 168 261 261 3.16 Chilean peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 45 59 66 89 211 318 3 216 2 48 62 68 92 214 358 2 403 3 50 65 74 100 211 372 1 819 4 51 67 78 104 210 371 1 407 5 52 70 82 107 210 362 1 116 6 54 73 85 110 211 348 905 7 56 75 86 112 210 332 748 8 55 75 87 114 210 315 628 9 55 76 88 117 210 303 535 10 55 77 90 119 209 303 460 11 55 77 90 120 209 302 400 12 55 76 89 119 208 301 349 13 54 75 88 118 207 301 308 14 53 74 87 117 207 300 300 15 52 73 86 116 206 299 299 16 51 72 86 116 205 298 298 17 50 72 85 115 204 297 297 18 49 71 84 114 203 296 296 19 49 70 83 113 203 296 296 20 48 69 83 113 202 295 295 21 47 69 82 112 201 294 294 22 47 68 81 111 200 293 293 23 46 67 80 110 199 293 293 24 45 66 79 109 198 292 292 25 44 65 78 108 198 291 291 26 43 64 77 107 197 290 290 27 42 63 76 106 196 289 289 28 41 62 78 106 195 288 288 29 40 62 81 105 194 287 287 30 39 61 84 104 193 286 286 3.17 Colombian peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 76 90 97 120 242 338 3 331 2 80 94 101 124 246 370 2 493 3 80 95 104 129 241 385 1 888 4 79 95 106 132 238 384 1 460 5 81 99 111 136 239 375 1 157 6 83 102 114 140 240 360 937 7 85 105 116 142 240 343 774 8 86 107 118 145 241 334 651 9 87 108 120 149 242 335 554 10 88 109 122 151 242 335 476 11 87 109 122 152 241 334 413 12 86 108 121 151 240 333 361 13 85 106 120 150 239 332 332 14 84 105 118 148 237 331 331 15 82 104 117 147 236 329 329 16 81 102 115 145 234 328 328 17 79 101 114 144 233 326 326 18 78 99 112 142 232 325 325 19 77 98 111 141 230 323 323 20 75 97 110 140 229 322 322 21 74 95 108 138 228 321 321 22 72 94 107 137 226 319 319 23 71 92 105 135 225 318 318 24 69 91 104 134 223 316 316 25 68 89 102 132 221 315 315 26 66 87 101 131 220 313 313 27 65 86 99 129 218 311 311 28 63 84 98 127 217 310 310 29 62 83 96 126 215 308 308 30 60 81 95 125 214 307 307 3.18 Hong Kong dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 1 16 22 46 168 312 3 144 2 5 19 26 49 171 350 2 349 3 7 22 31 56 168 364 1 776 4 9 25 36 62 168 363 1 372 5 11 28 40 65 169 353 1 087 6 13 32 44 69 170 340 880 7 15 35 46 72 170 323 727 8 15 36 47 74 170 306 611 9 16 37 49 78 170 289 519 10 16 38 51 80 170 271 447 11 16 38 51 81 170 263 388 12 16 38 51 81 170 263 339 13 16 37 50 80 169 263 298 14 15 36 49 79 169 262 264 15 14 36 49 79 168 261 261 16 13 35 48 78 167 260 260 17 13 34 48 77 167 260 260 18 12 34 50 77 166 259 259 19 12 34 52 77 166 259 259 20 12 34 55 77 166 259 259 21 13 34 58 77 166 259 259 22 13 34 61 77 166 259 259 23 13 34 63 77 166 259 259 24 12 34 66 77 166 259 259 25 12 34 68 77 166 259 259 26 12 34 71 77 166 259 259 27 12 33 73 78 166 259 259 28 12 33 76 80 166 259 259 29 14 33 79 82 165 259 259 30 14 33 81 84 165 258 258 3.19 Indian rupee Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 87 101 108 131 254 349 3 401 2 87 102 108 132 254 376 2 540 3 87 102 111 136 248 390 1 918 4 86 103 113 140 245 389 1 481 5 87 104 116 141 245 379 1 173 6 88 106 118 144 244 364 950 7 89 108 119 145 243 347 784 8 88 109 120 148 243 336 658 9 88 109 121 150 242 335 559 10 87 108 121 150 241 334 481 11 85 106 120 149 239 332 417 12 83 105 118 148 237 330 365 13 81 103 116 146 235 328 328 14 79 101 114 144 233 326 326 15 77 99 112 142 231 324 324 16 75 97 110 140 229 322 322 17 74 95 108 138 227 321 321 18 72 94 107 137 226 319 319 19 71 92 105 135 224 318 318 20 70 91 104 134 224 317 317 21 69 90 103 133 223 316 316 22 68 89 102 132 221 315 315 23 67 88 101 131 220 313 313 24 65 87 100 130 219 312 312 25 64 86 99 129 218 311 311 26 63 85 98 128 217 310 310 27 62 83 97 127 216 309 309 28 61 82 95 125 215 308 308 29 60 81 94 124 214 307 307 30 59 80 93 123 213 306 306 3.20 Mexican peso Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 345 359 366 389 512 607 3 470 2 72 86 93 116 238 381 2 581 3 74 90 98 124 236 394 1 943 4 77 93 104 131 236 392 1 498 5 79 97 109 134 237 381 1 184 6 81 100 112 138 238 366 958 7 84 103 114 140 238 349 791 8 84 105 116 144 239 332 664 9 85 106 118 147 239 333 564 10 85 106 120 149 239 332 485 11 85 107 120 149 239 332 421 12 85 107 120 150 239 332 368 13 86 107 120 150 239 333 333 14 86 108 121 151 240 333 333 15 87 108 122 152 241 334 334 16 88 109 123 153 242 335 335 17 89 110 124 154 243 336 336 18 90 112 125 155 244 337 337 19 91 112 126 156 245 338 338 20 92 113 126 156 246 339 339 21 92 113 127 156 246 339 339 22 92 113 126 156 246 339 339 23 91 113 126 156 245 338 338 24 91 112 125 155 244 337 337 25 90 111 124 154 243 337 337 26 89 110 123 153 242 335 335 27 87 109 122 152 241 334 334 28 86 107 121 151 240 333 333 29 85 106 119 149 238 332 332 30 83 105 118 148 237 330 330 3.21 New Taiwan dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 4 11 34 156 309 3 111 2 0 4 11 34 156 346 2 319 3 1 4 13 39 150 359 1 751 4 1 4 15 42 147 358 1 352 5 2 6 18 43 146 348 1 070 6 2 8 19 45 146 334 867 7 3 10 21 47 145 318 716 8 4 10 23 49 144 301 601 9 4 10 26 51 143 284 512 10 4 10 29 52 143 267 440 11 4 10 31 53 143 251 382 12 6 10 34 53 143 236 334 13 6 11 36 53 143 236 294 14 6 12 39 53 143 236 261 15 6 13 42 54 143 236 236 16 7 13 44 54 143 236 236 17 8 15 47 55 143 236 236 18 8 16 50 57 144 237 237 19 9 16 52 60 144 237 237 20 9 17 55 61 145 238 238 21 9 19 58 64 146 239 239 22 10 19 59 66 147 240 240 23 10 20 62 68 147 241 241 24 11 21 65 71 148 241 241 25 11 22 68 73 148 241 241 26 11 22 71 75 149 242 242 27 12 24 73 77 149 242 242 28 12 25 76 80 149 243 243 29 13 25 78 81 150 243 243 30 14 27 81 83 150 243 243 3.22 New Zealand dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 48 63 69 93 215 316 3 191 2 49 64 70 94 216 355 2 382 3 49 64 73 98 210 368 1 801 4 48 64 75 101 207 368 1 392 5 48 65 77 102 206 358 1 103 6 49 67 79 105 205 345 894 7 49 69 80 106 204 328 739 8 48 69 80 108 203 311 621 9 48 69 81 110 202 296 528 10 47 68 81 111 201 294 454 11 46 67 80 110 199 293 394 12 44 65 79 108 198 291 345 13 42 64 77 107 196 289 304 14 41 62 75 105 195 288 288 15 39 61 74 104 193 286 286 16 38 59 72 102 191 284 284 17 36 58 71 101 190 283 283 18 35 57 70 100 189 282 282 19 34 56 69 99 188 281 281 20 34 55 68 98 187 281 281 21 33 54 68 98 187 280 280 22 32 54 67 97 186 279 279 23 32 53 66 96 186 279 279 24 31 52 67 96 185 278 278 25 30 52 70 95 184 277 277 26 30 51 72 94 183 277 277 27 29 50 75 93 183 276 276 28 28 50 77 93 182 275 275 29 28 49 81 92 181 275 275 30 27 48 83 91 181 274 274 3.23 Rand Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 109 124 130 154 276 371 3 443 2 110 125 131 155 277 380 2 569 3 111 126 135 161 273 394 1 940 4 112 128 139 165 271 393 1 499 5 113 130 142 167 271 383 1 187 6 114 133 145 170 271 369 962 7 115 135 146 172 270 363 795 8 114 135 146 173 269 362 668 9 114 135 147 176 268 361 568 10 113 134 147 177 267 360 489 11 112 133 146 176 265 359 424 12 110 131 144 174 263 357 371 13 108 129 142 172 261 354 354 14 105 127 140 170 259 352 352 15 103 124 137 167 257 350 350 16 100 122 135 165 254 347 347 17 98 119 132 162 252 345 345 18 96 117 130 160 249 343 343 19 94 115 128 158 247 341 341 20 92 113 126 156 246 339 339 21 90 112 125 155 244 337 337 22 88 110 123 153 242 335 335 23 87 108 121 151 240 333 333 24 85 106 119 149 239 332 332 25 83 104 117 147 237 330 330 26 81 103 116 146 235 328 328 27 80 101 114 144 233 326 326 28 78 99 112 142 232 325 325 29 76 98 111 141 230 323 323 30 75 96 109 139 229 322 322 3.24 Real Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 169 183 190 213 335 431 3 433 2 178 192 199 222 345 440 2 584 3 181 197 205 231 343 438 1 963 4 182 198 209 236 341 435 1 521 5 183 200 212 237 341 434 1 207 6 183 201 213 239 339 432 978 7 183 202 213 239 338 431 808 8 181 201 213 240 336 429 678 9 180 201 213 242 334 428 577 10 179 200 213 243 333 426 496 11 177 198 212 241 331 424 431 12 175 196 209 239 328 421 421 13 172 193 206 236 325 418 418 14 168 190 203 233 322 415 415 15 165 187 200 230 319 412 412 16 162 183 196 226 316 409 409 17 159 180 193 223 312 406 406 18 156 177 190 220 309 402 402 19 152 174 187 217 306 399 399 20 149 171 184 214 303 396 396 21 146 168 181 211 300 393 393 22 143 164 178 208 297 390 390 23 140 161 174 204 294 387 387 24 137 158 171 201 290 384 384 25 134 155 168 198 287 381 381 26 131 152 165 195 284 377 377 27 128 149 162 192 281 375 375 28 125 146 159 189 278 372 372 29 122 143 156 186 276 369 369 30 119 141 154 184 273 366 366 3.25 Renminbi-yuan Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 22 36 43 66 188 323 3 266 2 23 37 44 67 189 362 2 437 3 22 38 46 72 184 375 1 840 4 22 38 49 76 181 374 1 420 5 23 40 52 77 181 364 1 124 6 23 42 54 80 180 350 910 7 24 44 55 81 179 333 751 8 23 43 55 82 178 315 630 9 23 44 56 85 177 297 536 10 22 44 57 86 176 279 460 11 22 43 56 86 176 269 399 12 21 43 56 86 175 268 349 13 21 42 55 85 174 267 307 14 20 41 55 85 174 267 272 15 20 41 54 84 174 267 267 16 20 41 54 84 173 267 267 17 20 41 54 84 173 266 266 18 20 41 54 84 173 266 266 19 20 41 54 84 173 267 267 20 20 41 57 84 174 267 267 21 20 41 59 84 174 267 267 22 20 41 62 84 174 267 267 23 20 41 65 84 173 267 267 24 20 41 67 84 173 266 266 25 19 41 70 84 173 266 266 26 19 41 72 84 173 266 266 27 19 40 75 83 173 266 266 28 19 40 78 83 172 266 266 29 18 40 81 83 172 265 265 30 18 39 83 86 172 265 265 3.26 Ringgit Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 18 32 39 62 184 323 3 265 2 20 34 41 64 186 362 2 436 3 21 36 45 71 182 375 1 838 4 22 39 49 76 181 374 1 419 5 24 42 54 79 182 364 1 123 6 26 45 56 82 182 349 909 7 28 48 59 85 183 333 751 8 28 49 60 87 183 315 630 9 29 50 62 91 183 297 536 10 30 51 64 93 184 279 461 11 30 52 65 95 184 277 400 12 30 52 65 95 184 277 350 13 30 52 65 95 184 277 308 14 30 52 65 95 184 277 277 15 30 51 65 95 184 277 277 16 30 51 64 94 183 276 276 17 30 51 64 94 183 276 276 18 30 51 64 94 183 276 276 19 30 51 64 94 183 276 276 20 30 51 64 94 184 277 277 21 30 51 65 95 184 277 277 22 30 51 65 95 184 277 277 23 30 51 65 94 184 277 277 24 30 51 67 94 183 277 277 25 29 51 70 94 183 276 276 26 29 50 72 93 183 276 276 27 28 50 76 93 182 275 275 28 28 49 78 92 182 275 275 29 27 49 81 92 181 274 274 30 27 48 84 91 181 274 274 3.27 Russian rouble Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 119 133 140 163 285 381 3 523 2 118 132 139 162 284 387 2 623 3 116 131 140 166 277 400 1 976 4 115 132 142 169 274 398 1 522 5 115 133 145 170 273 387 1 202 6 115 134 146 171 272 371 972 7 116 136 147 173 271 364 801 8 115 135 147 174 270 363 672 9 114 135 147 176 269 362 570 10 114 135 148 178 268 361 490 11 114 135 148 178 267 360 424 12 112 134 147 177 266 359 371 13 111 133 146 176 265 358 358 14 110 131 144 174 264 357 357 15 108 129 142 172 261 355 355 16 106 127 140 170 259 352 352 17 103 124 137 167 256 350 350 18 101 122 135 165 254 347 347 19 98 120 133 163 252 345 345 20 96 118 131 161 250 343 343 21 94 115 128 158 248 341 341 22 92 113 126 156 245 339 339 23 89 111 124 154 243 336 336 24 87 109 122 152 241 334 334 25 85 107 120 150 239 332 332 26 83 104 118 147 237 330 330 27 81 102 115 145 235 328 328 28 79 100 113 143 233 326 326 29 77 98 111 141 231 324 324 30 75 96 110 140 229 322 322 3.28 Singapore dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 3 10 33 155 312 3 150 2 0 5 12 35 157 351 2 352 3 1 7 16 42 153 364 1 777 4 1 9 20 47 152 363 1 374 5 2 12 25 49 153 354 1 088 6 2 16 27 53 153 340 882 7 3 19 30 56 154 324 729 8 4 19 31 58 154 307 612 9 4 20 33 61 154 289 521 10 4 21 34 63 154 272 448 11 4 21 34 64 154 256 389 12 6 21 35 64 153 246 340 13 6 21 38 64 153 246 300 14 6 21 39 64 153 246 265 15 7 20 42 63 153 246 246 16 7 20 45 63 152 245 245 17 8 20 48 63 152 246 246 18 8 20 50 63 152 246 246 19 9 20 53 63 153 246 246 20 9 21 55 64 153 246 246 21 10 21 58 65 154 247 247 22 10 22 61 67 154 247 247 23 10 22 63 69 155 248 248 24 11 22 66 71 155 248 248 25 11 23 68 73 155 248 248 26 12 23 71 75 155 248 248 27 12 24 73 78 155 249 249 28 12 25 77 80 156 249 249 29 14 25 79 82 156 249 249 30 14 27 81 84 156 249 249 3.29 South Korean won Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 30 44 51 74 196 314 3 171 2 30 44 51 74 197 353 2 366 3 29 44 53 78 190 366 1 786 4 28 44 55 81 187 364 1 379 5 28 45 57 82 186 354 1 091 6 31 49 61 87 187 340 883 7 28 48 59 85 183 324 729 8 33 53 64 92 187 306 612 9 32 53 65 94 186 289 520 10 26 48 61 90 180 273 447 11 22 43 56 86 175 268 388 12 18 39 53 82 172 265 339 13 15 37 50 80 169 262 299 14 13 35 48 78 167 260 264 15 12 33 46 76 166 259 259 16 10 32 45 75 164 257 257 17 9 31 48 74 163 256 256 18 9 30 50 73 162 256 256 19 9 30 52 73 162 255 255 20 9 30 55 73 162 255 255 21 9 30 58 73 162 255 255 22 10 30 60 73 162 255 255 23 10 30 63 73 162 255 255 24 11 30 66 73 162 255 255 25 11 30 68 73 162 255 255 26 11 30 71 75 162 255 255 27 12 29 73 77 162 255 255 28 12 29 76 80 162 255 255 29 14 29 79 81 162 255 255 30 14 29 81 84 162 255 255 3.30 Turkish lira Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 182 196 203 226 348 444 3 764 2 179 194 200 224 346 441 2 792 3 175 190 199 225 336 432 2 105 4 171 187 198 225 330 424 1 619 5 167 185 197 222 325 419 1 276 6 165 183 195 221 321 414 1 029 7 162 182 193 219 317 410 847 8 158 178 190 217 313 406 709 9 155 175 188 216 309 402 602 10 151 172 185 215 305 398 517 11 147 169 182 211 301 394 447 12 143 165 178 208 297 390 390 13 140 161 174 204 293 386 386 14 136 157 170 200 290 383 383 15 132 154 167 197 286 379 379 16 129 151 164 194 283 376 376 17 126 147 161 191 280 373 373 18 123 145 158 188 277 370 370 19 120 142 155 185 274 367 367 20 118 139 152 182 272 365 365 21 115 137 150 180 269 362 362 22 113 134 147 177 266 360 360 23 110 132 145 175 264 357 357 24 108 129 142 172 261 355 355 25 105 127 140 170 259 352 352 26 103 124 137 167 257 350 350 27 101 122 135 165 254 348 348 28 98 120 133 163 252 345 345 29 96 118 131 161 250 343 343 30 94 116 129 159 248 341 341 3.31 US dollar Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 15 26 54 173 314 3 169 2 0 15 26 54 173 353 2 366 3 1 17 29 58 170 366 1 786 4 1 20 32 63 169 364 1 380 5 2 23 37 69 170 355 1 092 6 4 26 40 70 171 341 885 7 6 31 42 72 171 324 731 8 9 34 46 74 171 307 613 9 10 37 50 76 172 290 522 10 11 38 51 76 172 272 449 11 12 40 52 78 172 265 389 12 13 41 54 79 172 265 340 13 13 42 54 80 172 265 300 14 14 43 55 80 172 265 265 15 14 43 55 80 172 265 265 16 14 43 55 80 172 265 265 17 14 43 55 80 172 265 265 18 14 43 55 80 172 265 265 19 14 43 55 80 172 265 265 20 14 43 55 80 172 266 266 21 14 43 58 80 173 266 266 22 14 43 61 80 173 266 266 23 14 43 63 80 173 266 266 24 14 43 66 80 173 266 266 25 14 43 68 80 173 266 266 26 14 43 71 80 173 266 266 27 14 43 73 80 173 266 266 28 14 43 76 80 173 266 266 29 14 43 79 82 173 266 266 30 14 43 81 84 173 266 266 3.32 Yen Duration (in years) Credit quality step 0 Credit quality step 1 Credit quality step 2 Credit quality step 3 Credit quality step 4 Credit quality step 5 Credit quality step 6 1 0 0 3 12 133 307 3 090 2 0 1 6 15 132 344 2 301 3 1 1 9 18 125 356 1 735 4 1 3 12 21 121 354 1 339 5 2 4 15 24 121 345 1 060 6 2 4 18 27 120 331 858 7 3 6 20 30 120 315 708 8 4 6 23 32 120 298 595 9 4 8 26 35 120 281 506 10 4 8 28 37 121 264 435 11 4 9 31 40 121 248 377 12 6 10 33 42 121 232 330 13 6 11 36 44 121 218 291 14 6 12 39 47 122 215 257 15 6 13 41 49 122 215 229 16 7 13 44 51 122 215 215 17 7 14 46 54 123 216 216 18 8 16 49 57 125 216 216 19 9 16 51 58 128 217 217 20 9 17 54 61 130 217 217 21 9 18 56 63 132 218 218 22 10 19 59 65 133 219 219 23 10 20 62 67 135 219 219 24 11 20 64 69 136 219 219 25 11 22 67 71 138 220 220 26 11 22 69 73 140 220 220 27 12 23 72 76 141 220 220 28 12 24 74 78 142 220 220 29 13 25 76 80 143 220 220 30 13 25 79 81 144 220 220 ANNEX III Volatility adjustment to the relevant risk-free interest rate term structure Currency National insurance market Volatility adjustment (in bps) Euro Austria 7 Euro Belgium 7 Euro Cyprus 7 Euro Estonia 7 Euro Finland 7 Euro France 7 Euro Germany 7 Euro Greece 7 Euro Ireland 7 Euro Italy 7 Euro Latvia 7 Euro Lithuania 7 Euro Luxembourg 7 Euro Malta 7 Euro Netherlands 7 Euro Portugal 7 Euro Slovakia 7 Euro Slovenia 7 Euro Spain 7 Czech koruna Czech Republic 3 Danish krone Denmark 34 Forint Hungary 2 Krona Sweden 3 Kuna Croatia 5 Lev Bulgaria  3 Pound sterling United Kingdom 20 Romanian leu Romania  3 Zloty Poland 12 KrÃ ³na Iceland 7 Norwegian krone Norway 18 Swiss franc Liechtenstein  1 Swiss franc Switzerland  1 Australian dollar Australia 10 Canadian dollar Canada 8 US dollar United States 34 Yen Japan 1